Exhibit 10.4
LOAN AND SECURITY AGREEMENT
(Loan A)
     THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made as of August 28,
2007, by and among SUNRISE CONNECTICUT AVENUE ASSISTED LIVING L.L.C., a limited
liability company organized and existing under the laws of the Commonwealth of
Virginia (“Borrower”), and CHEVY CHASE BANK, F.S.B., a federally chartered
savings bank (“Agent” or in its individual capacity, “Chevy Chase”), as Agent
for the lenders party hereto (individually a “Lender” and collectively,
“Lenders”).
RECITALS
     A. Borrower has applied to Lenders for a term loan in the principal amount
of Thirty Million Dollars ($30,000,000) (the “Loan”), to be used by Borrower to
(i) refinance existing indebtedness which is secured by a lien on a 100 unit
assisted living facility located at 5111 Connecticut Avenue, N.W., Washington,
D.C., and known as “Sunrise of Connecticut Avenue” (the “Facility”) and
(ii) finance a portion of the costs of acquisition of membership interests in
Borrower.
     B. Sunrise Senior Living, Inc., a Delaware corporation, has executed a
Guaranty of Payment — Loan A in favor of Agent pursuant to which it guarantees
repayment and performance of all of Borrower’s obligations to Agent and Lenders
under the documents evidencing or securing the Loan (the “Financing Documents”).
     C. Lenders are willing to make the loan to Borrower, each upon the terms
and subject to the conditions hereinafter set forth.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Agent and Lenders hereby
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms.
     As used herein, the terms defined in the Preamble and Recitals hereto shall
have the respective meanings specified therein, and the following terms shall
have the following meanings:
     “Account,” individually, and, “Accounts,” collectively, mean all presently
existing or hereafter acquired or created accounts, accounts receivable, health
care insurance receivables, contract rights, notes, drafts, instruments,
acceptances, chattel paper, leases and writings evidencing a monetary obligation
or a security interest in or a lease of goods, all rights to receive

1



--------------------------------------------------------------------------------



 



the payment of money or other consideration under present or future contracts
arising out of or relating to the Facility (including, without limitation, all
rights to receive the payment of money or other consideration from, or on behalf
of, any private pay patient), or by virtue of services rendered, loans and
advances made or other considerations given, by or set forth in, or arising out
of, any present or future chattel paper, note, draft, lease, acceptance,
writing, bond, insurance policy, instrument, document or general intangible, and
all extensions and renewals of any thereof, all rights under or arising out of
present or future contracts, agreements which gave rise to any or all of the
foregoing insofar as they pertain to the Facility, including all claims or
causes of action now existing or hereafter arising in connection with or under
any agreement or document or by operation of law or otherwise, all collateral
security of any kind (including real property mortgages and deeds of trust)
given by any Person with respect to any of the foregoing, including, without
limitation, all rights to receive payment of money or other consideration from,
or on behalf of, any private pay patient, all rights to receive payments under
all Resident Agreements, and all third-party payor contracts (including Medicare
and Medicaid to the extent permitted by Law), including, but not limited to, the
Veterans Administration, Participation Agreements, and any and all depository
accounts (other than resident trust accounts) into which the proceeds of all or
any portion of such accounts may be now or hereafter deposited, and all proceeds
(cash and non-cash) of the foregoing.
     “Account Debtor” means any Person who is obligated on a Receivable and
“Account Debtors” mean all Persons who are obligated on the Receivables.
     “Act of Bankruptcy” means the filing of a petition in bankruptcy under the
Bankruptcy Code or the other commencement of a proceeding under any other
applicable law concerning insolvency, reorganization or bankruptcy, now or
hereafter in effect.
     “Affiliate” means an entity with either revenues or assets in excess of
$750,000 in which an entity has an ownership interest equal to or greater than
twenty-five percent (25%).
     “Agent” means the Person defined as the “Agent” in the preamble of this
Agreement and shall also include any successor Agent appointed pursuant to
Section 11.7.3 (Successor Agent).
     “Agent’s Obligations” shall mean any and all Obligations payable solely to
and for the exclusive benefit of Agent by Borrower under the terms of this
Agreement and/or any of the other Financing Documents.
     “Agreement” means this Loan and Security Agreement (Loan A) and all
amendments, modifications and supplements hereto which may from time to time
become effective in accordance with the provisions of Section 12.2 (Amendments;
Waivers).
     “Assignee” means any Person to which any Lender assigns all or any portion
of its interests under this Agreement, any Commitment, and any Loan, in
accordance with the provisions of Section 12.5 (Assignments by Lenders),
together with any and all successors and assigns of such Person; “Assignees”
means the collective reference to all Assignees.
     “Bankruptcy Code” Title 11 of the United States Code, as amended from time
to time, and any successor Laws.

2



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day that is not a Saturday, Sunday or banking
holiday in the State and must also be a day in which dealings are carried on in
the applicable interbank Eurodollar market.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
     “Chattel Paper” means a writing or writings which evidence both a monetary
obligation and a security interest in or lease of specific goods, any returned,
rejected or repossessed goods covered by any such writing or writings and all
proceeds (in any form including, without limitation, accounts, contract rights,
documents, chattel paper, instruments and general intangibles) of such returned,
rejected or repossessed goods, and all proceeds (cash and non-cash) of the
foregoing but only to the extent that any of the foregoing relates to the
Facility.
     “Closing Date” means the date of the closing of the Loans.
     “Collateral” shall mean all of Borrower’s Accounts, Chattel Paper,
Equipment, General Intangibles, documents, Instruments and Inventory, all right,
title and interest of Borrower in and to the Operating Agreements and Management
Contracts (including, without limitation, the Management Agreement), Resident
Agreements, Physician Contracts, Participation Agreements, the Licenses (whether
or not designated with initial capital letters), as those terms are defined
herein and in the Uniform Commercial Code as presently adopted and in effect in
the State, and shall also cover, without limitation, (a) any and all property
specifically included in those respective terms in this Agreement or in the
Financing Documents, (b) all right, title and interest of Borrower in and to
Leases or subleases, rents, royalties, issues, profits, revenues, earnings,
income or other benefits of the Property, or arising from the use or enjoyment
of the Property, or from any lease or other use and occupancy agreement
pertaining to the Property, (c) any and all property and/or collateral described
in any of the Security Documents, and (d) all proceeds (cash and non-cash,
including, without limitation, insurance proceeds), of the foregoing.
     “Commitment” means with respect to each Lender, such Lender’s Term Loan
Commitment, and “Commitments” means the Term Loan Commitments of all of Lenders.
     “Committed Amount” means with respect to each Lender, such Lender’s Term
Loan Committed Amount.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code of 1986, as amended and the
regulations promulgated or issued thereunder.
     “Debt Service” means for any period of determination thereof an amount
equal to the total of the aggregate amount of all payments of principal and
interest with respect to the Term Loan, excluding any balloon payment.
     “Debt Service Ratio” means a ratio of Net Operating Income to Debt Service.

3



--------------------------------------------------------------------------------



 



     “Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing (Loan A) of even date herewith, covering the Property, executed
by Borrower in favor of Agent as collateral for Loan A, as the same may from
time to time be amended, restated, supplemented or otherwise modified.
     “Default” means, with respect to each Financing Document, a default which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default.
     “Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable attorney’s fees and expenses) of any
nature whatsoever paid or incurred by or on behalf of Agent in connection with
(a) the collection or enforcement of any or all of the Obligations, (b) the
preparation of or changes to this Agreement, the Note, the Security Documents
and/or any of the other Financing Documents, (c) the creation, perfection,
collection, maintenance, preservation, defense, protection, realization upon,
disposition, sale or enforcement of all or any part of the Collateral,
including, without limitation, those sums paid or advanced, and costs and
expenses, more specifically described in Section 10.5 (Performance by Agent) and
Section 12.10 (Enforcement Costs), and (d) the monitoring, administration,
processing, servicing of any or all of the Obligations and/or the Collateral.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Equipment” shall mean all equipment, machinery, furniture and fixtures and
supplies of every nature pertaining to the Facility, presently existing or
hereafter acquired or created and wherever located, together with all
accessions, additions, fittings, accessories, special tools, and improvements
thereto and substitutions therefor and all parts and equipment which may be
attached to or which are necessary for the operation and use of such personal
property, whether or not the same shall be deemed to be affixed to real
property, and all rights under or arising out of present or future contracts
relating to the foregoing and all proceeds (cash and non-cash) of the foregoing.
     “Event(s) of Default” shall mean the occurrence of any one or more of the
events specified in ARTICLE IX (Events of Default) or in the Deed of Trust and
the continuance of such event beyond the applicable grace and/or cure periods
therefor, if any, set forth in ARTICLE IX.
     “Facility” has the meaning described in the Recitals of this Agreement.
     “Federal Funds Rate” means for any day of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day) by the Federal Reserve Bank for the
next preceding Business Day) by the Federal Reserve Bank of Richmond or, if such
rate is not so published for any day that is a Business Day, the average of
quotations for such day on such transactions received by Agent from three
(3) federal funds brokers of recognized standing selected by Agent.
     “Financing Documents” means at any time collectively this Agreement, the
Note, the Deed of Trust, the Security Documents, and any other instrument,
agreement or document

4



--------------------------------------------------------------------------------



 



previously, simultaneously or hereafter executed and delivered by Borrower
and/or any other Person, singly or jointly with another Person or Persons,
evidencing, securing, guarantying or in connection with any of the Obligations
and/or in connection with this Agreement, the Note and/or any of the Security
Documents, as the same may from time to time be amended, restated, supplemented
or otherwise modified.
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America in effect from time to time.
     “General Intangibles” shall mean any and all general intangibles of every
nature, whether presently existing or hereafter acquired or created arising out
of or relating to the Facility, including without limitation all books,
correspondence, credit files, records, computer programs, computer tapes, cards
and other papers and documents in the possession or control of Borrower, claims
(including without limitation all claims for income tax and other refunds),
choses in action, judgments, patents, patent licenses, trademarks (excluding the
“Sunrise” trademark or tradename), trademark licenses, licensing agreements,
rights in intellectual property, goodwill, as that term is defined in accordance
with GAAP (including all goodwill of Borrower’s businesses symbolized by, and
associated with, any and all trademarks, trademark licenses, copyrights and/or
service marks), royalty payments, contractual rights, rights as lessee under any
lease of real or personal property, literary rights, copyrights, service names,
service marks, logos, trade secrets, all amounts received as an award in or
settlement of a suit in damages, deposit accounts, interests in joint ventures
or general or limited partnerships, all Licenses, construction permits,
Operating Agreements and Management Contracts, Participation Agreements and
Resident Agreements, and all proceeds (cash and non-cash) of the foregoing.
     “Governmental Authority or Authorities” shall mean any nation or
government, the District of Columbia, any state or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
     “Guarantor” means SSLI, and its successors and assigns.
     “Guaranty” means the Guaranty of Payment dated of even date herewith
executed by SSLI in favor of Agent for the ratable benefit of Lenders, as
amended, modified, substituted, extended, and renewed from time to time.
     “Hazardous Materials” means any flammable explosives, radioactive
materials, hazardous waste, toxic substances or related materials, including,
without limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde,
radon, and any substance defined as or included in the definition of (a) any
“hazardous waste” as defined by the Resource Conservation Recovery Act of 1976,
as amended from time to time, and regulations promulgated thereunder; (b) any
“hazardous substance” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, and
regulations promulgated thereunder; (c) any “toxic substance” as defined by the
Toxic Substances Control Act, as amended from time to time, and regulations
promulgated thereunder; (d) any hazardous or infectious medical waste including,
but not limited to, cultures and stocks of infectious agents and associated
biologicals, pathological wastes, human and animal blood specimens and blood

5



--------------------------------------------------------------------------------



 



products, anatomical materials, blood, blood-soiled articles, contaminated
materials, microbiological laboratory wastes, sharps, chemical wastes,
infectious wastes, chemotherapeutic wastes, and radioactive wastes; (e) any
substance, the presence of which on any property now or hereafter owned,
operated or acquired by any Borrower is prohibited or regulated under any
applicable Federal or state laws or regulations; and (f) any other substance,
pollutant, contaminant, chemical, or industrial toxic hazardous substance or
waste, including without limitation hazardous materials, which by law is
prohibited or is otherwise regulated as a hazardous material.
     “Hazardous Materials Contamination” means the contamination (whether
presently existing or occurring after the date of the Deed of Trust) of the
Improvements, facilities, soil, ground water, air or other elements on, in or
constituting a part of, the Property by Hazardous Materials, or the
contamination of the buildings, facilities, soil, ground water, air or other
elements on, in or constituting a part of, any other property as a result of
Hazardous Materials at any time (whether before or after the date of the Deed of
Trust) emanating from the Property.
     “Improvements” shall have the meaning given to that term in the Deed of
Trust.
     “Instruments” means any and all notes, notes receivable, drafts,
acceptances, and similar instruments or documents, both now owned or hereafter
created or acquired arising out of or relating to the Facility (or any part
thereof).
     “Inventory” means any and all inventory of Borrower and all right, title
and interest of Borrower in, and to, all of its now owned and hereafter acquired
goods, merchandise and other personal property furnished under any contract of
service or intended for sale or lease arising out of or relating to the
Facility, including, without limitation, all supplies of any kind, nature or
description which are used or consumed in Borrower’s business and all documents
of title or documents representing the same and all proceeds (cash and non-cash)
and products of the foregoing.
     “Investment Property” means a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account and all Proceeds of, and Supporting Obligations with respect
to, the foregoing.
     “Laws” means all ordinances, statutes, rules, regulations, orders,
injunctions, writs or decrees of any Governmental Authority or any court or
similar entity established by any thereof.
     “Letter-of-credit right” means a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
     “Licenses” means any and all licenses, certificates of need, operating
permits, franchises, and other licenses, authorizations, certifications,
permits, or approvals, other than construction permits, issued by, or on behalf
of, any Governmental Authority now existing or at any time hereafter issued,
with respect to the acquisition, construction, renovation, expansion, leasing,
ownership management and/or operation of the Facility, accreditation of the
Facility, and/or the participation or eligibility for participation in any third
party payment or reimbursement programs (but specifically excluding any and all
third-party payor participation or

6



--------------------------------------------------------------------------------



 



reimbursement agreements now or at any time hereafter existing for the benefit
of Borrower to the extent required by Law), any and all operating licenses
issued by any state Governmental Authority, any and all pharmaceutical licenses
and other licenses related to the purchase, dispensing, storage, prescription or
use of drugs, medications, and other “controlled substances,” any and all
licenses relating to the operation of food or beverage facilities or amenities,
if any, and any and all certifications and eligibility for participation in
Medicare, Medicaid, Blue Cross and/or Blue Shield, or any of the Managed Care
Plans, private insurer, employee assistance programs or other third party
payment or reimbursement programs as the same may from time to time be amended,
renewed, restated, reissued, restricted, supplemented or otherwise modified.
     “Lien” means any mortgage, deed of trust, deed to secure debt, grant,
pledge, security interest, assignment, encumbrance, judgment, lien or charge of
any kind, whether perfected or unperfected, avoidable or unavoidable, consensual
or non-consensual, including, without limitation, any conditional sale or other
title retention agreement, filed or unfiled tax liens, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction.
     “Loan B” means a term loan in the principal amount of $10,000,000 made by
Chevy Chase to Borrower and evidenced by a Deed of Trust Note — Loan B of even
date herewith executed by Borrower in favor of Chevy Chase (“Note B”) and
secured as provided in Note B.
     “Managed Care Plans” shall mean any health maintenance organization,
preferred provider organization, individual practice association, competitive
medical plan, or similar arrangement, entity, organization, or Person.
     “Management Agreement” shall mean the Management Agreement dated April 1,
2002, by and between Borrower and the Management Company relating to the
management of the Facility, as the same may from time to time be amended,
restated, supplemented or otherwise modified.
     “Management Company” means SSLMI, its successors and assigns and any other
Person which may become the manager of the Facility.
     “Material Adverse Change” means a significant adverse change in a Person’s
financial position or capacity including but not limited to significant adverse
changes in (a) liquidity (b) gross revenues (c) total expenses (d) such Person’s
net worth or (e) ability to meet payment obligations under such Person’s
existing funded debt, existing Indebtedness, the Obligations and/or existing
contingent liabilities.
     “Multi-employer Plan” shall mean a Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.
     “Net Operating Income” means for any period of determination thereof an
amount equal to the total of the sum of operating revenues less operating
expenses plus depreciation and amortization and a reserve of $300 per unit per
annum.
     “Note” and “Notes” shall have the meanings set forth in Section 2.l(b) (The
Loan).

7



--------------------------------------------------------------------------------



 



     “Notice” means a written communication delivered by hand, or sent by
overnight courier, or by certified or registered mail, postage prepaid, return
receipt requested, to the Person to whom such communication is to be given, at
the addresses set forth in Section 12.1 (Notices).
     “Obligations” means all present and future debts, obligations, and
liabilities, whether now existing or contemplated or hereafter arising, of
Borrower to Agent and Lenders under, arising pursuant to, in connection with
and/or on account of the provisions of this Agreement, the Notes, each Security
Document, and any of the other Financing Documents, any Swap Contract or the
Loan, including, without limitation, the principal of, and interest on, the
Note, late charges, Enforcement Costs, and other prepayment penalties (if any),
letter of credit fees or fees charged with respect to any guaranty of any letter
of credit, any and all recording, transfer or other taxes and costs of any kind
required or incurred in connection with the recordation of a ground lease of the
Property (as defined in the Deed of Trust) and also means all other present and
future indebtedness, liabilities and obligations, whether now existing or
contemplated or hereafter arising, of Borrower to Agent of any nature whatsoever
regardless of whether such debts, obligations and liabilities be direct,
indirect, primary, secondary, joint, several, joint and several, fixed or
contingent, and any and all renewals, extensions and rearrangements of any such
debts, obligations and liabilities.
     “Operating Agreements and Management Contracts” means any and all contracts
and agreements previously, now or at any time hereafter entered into by Borrower
and/or the Management Company other than Resident Agreements with respect to the
acquisition, construction, renovation, expansion, ownership, operation,
maintenance, use or management of the Property or otherwise concerning the
operations and business of the Property, any and all service and maintenance
contracts, any employment contracts, any and all management agreements, any and
all consulting agreements, laboratory servicing agreements, pharmaceutical
contracts, physician, other clinician or other professional services provider
contracts, patient admission agreements, Resident Agreements, food and beverage
service contracts, and other contracts for the operation and maintenance of, or
provision of services to, the Property, as the same may from time to time be
amended, restated or substituted from time to time.
     “Participation Agreements” means any and all third party payor
participation or reimbursement agreements now or at any time hereafter existing
for the benefit of Borrower relating to rights to payment or reimbursement from,
and claims against, private insurers, Managed Care Plans, material employee
assistance programs, Blue Cross and/or Blue Shield, federal, state and local
Governmental Authorities, including without limitation, Medicare and Medicaid,
and other third party payors, as the same may from time to time be amended,
restated, extended, supplemented or modified.
     “Permitted Liens” means: (a) Liens for Taxes which are not delinquent or
which Agent has determined in the good faith exercise of its sole and absolute
discretion (i) are being diligently contested in good faith and by appropriate
proceedings, (ii) Borrower have the financial ability to pay, with all penalties
and interest, at all times without materially and adversely affecting Borrower,
and (iii) are not, and will not be with appropriate filing, the giving of notice
and/or the passage of time, entitled to priority over any Lien of Agent;
(b) deposits or pledges to secure obligations under workers’ compensation,
social security or similar laws, or under unemployment insurance in the ordinary
course of business; (c) Liens in favor of Agent or

8



--------------------------------------------------------------------------------



 



Lenders; (d) judgment Liens to the extent the entry of such judgment does not
constitute an Event of Default under the terms of this Agreement or result in
the sale of, or levy of execution on, any of the Collateral; and (e) Liens
approved by Agent and Lenders which have been created to secure permitted
subordinated debt on a junior lien basis; and (f) such other Liens, if any, as
are identified as Permitted Encumbrances as defined in the Deed of Trust.
     “Person” shall mean and include an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated association, any Governmental Authority or any other entity.
     “Pledge Assignment and Security Agreement” means the Pledge, Assignment and
Security Agreement of even date herewith executed by SSLII in favor of Agent,
pursuant to which SSLII has pledged and assigned all of its interests in
Borrower to Agent for the ratable benefit of Lenders as additional security for
the Loan.
     “Post Default Rate” means the interest rate on the Note plus three percent
(3%) per annum.
     “Property” shall have the meaning given to that term in the Deed of Trust.
     “Receivables” means all of Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, Contract Rights, General Intangibles and
Instruments, and all cash and non-cash proceeds and products thereof.
     “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder.
     “Requisite Lenders” means at any time of determination one or more Lenders
holding at least sixty-six and two thirds percent (66 2/3%) of the Commitments;
provided, however, so long as there are only two (2) Lenders, “Requisite
Lenders” shall mean both Lenders.
     “Resident Agreements” means any and all contracts, authorizations,
agreements and/or consents executed by or on behalf of any resident or other
person seeking services from the Management Company or Borrower pursuant to
which the Management Company or Borrower provides or furnishes health or
assisted living care and related services at the Property, including the consent
to treatment, assignment of payment of benefits by third party, as amended,
restated or substituted from time to time.
     “SSLI” means Sunrise Senior Living, Inc., a Delaware corporation.
     “SSLII” means Sunrise Senior Living Investments, Inc., a Virginia
corporation.
     “SSLMI” means Sunrise Senior Living Management, Inc., a Virginia
corporation.
     “Security Documents” shall mean, collectively, any assignment, including,
without limitation, the Pledge, Assignment and Security Agreement, the Guaranty
and any assignment, pledge agreement, security agreement, mortgage, deed of
trust, leasehold mortgage, leasehold deed of trust, deed to secure debt,
financing statement and any similar instrument, document or

9



--------------------------------------------------------------------------------



 



agreement under or pursuant to which a Lien is now or hereafter granted to, or
for the benefit of, Agent on any collateral to secure the Obligations, as the
same may from time to time be amended, restated, supplemented or otherwise
modified.
     “State” means the Commonwealth of Virginia.
     “Sunrise Bank Group” means the lenders from time to time under the Sunrise
Senior Financing Agreement.
     “Sunrise Senior Financing Agreement” means the Credit Agreement dated as of
December 2, 2005 by and among Guarantor, certain subsidiaries of Guarantor, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
the lenders named therein or any senior credit facility substituted therefor
from time to time.
     “Supporting Obligation” means a Letter-of-credit right, secondary
obligation or obligation of a secondary obligor or that supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument or investment property.
     “Swap Contract” means any document, instrument or agreement between
Borrower and Agent or any affiliate of Agent, now existing or entered into in
the future, relating to an interest rate swap transaction, forward rate
transaction, interest rate cap, floor or collar transaction, any similar
transaction, any option to enter into any of the foregoing, and any combination
of the foregoing, which agreement may be oral or in writing, including, without
limitation, any master agreement relating to or governing any or all of the
foregoing and any related schedule or confirmation, each as amended from time to
time.
     “Taxes” means all taxes and assessments whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character
(including all penalties or interest thereon), which at any time may be
assessed, levied, confirmed or imposed by any Governmental Authority on Borrower
or any of their properties or assets or any part thereof or in respect of any of
its franchises, businesses, income or profits.
     “Term Loan” and “Term Loans” have the meanings described in Section 2.1 (a)
(The Term Loan).
     “Term Loan Commitment” and ‘Term Loan Commitments” have the meanings
described in Section 2.1 (a) (The Term Loan).
     “Term Loan Committed Amount” has the meaning described in Section 2.1 (a)
(The Term Loan).
     “Term Loan Facility” means the facility established by Lenders pursuant to
Section 2.1 (The Term Loan).
     “Term Loan Pro Rata Share” has the meaning described in Section 2.1 (a)
(The Term Loan).

10



--------------------------------------------------------------------------------



 



     “Total Term Loan Committed Amount” has the meaning described in Section 2.1
(a) (The Term Loan).
     “Uniform Commercial Code” means, unless otherwise provided in this
Agreement, the Uniform Commercial Code as adopted by and in effect from time to
time in the State or in any other jurisdiction, as applicable.
     Section 1.2 Accounting Terms and Other Definitional Provisions.
     Unless otherwise defined in this Agreement, as used in this Agreement and
in any certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined in this Agreement, and accounting terms
only partly defined in this Agreement, to the extent not defined, shall have the
respective meanings given to them under GAAP. Unless otherwise defined in this
Agreement, all terms used in this Agreement which are defined by the Uniform
Commercial Code shall have the same meanings as assigned to them by the Uniform
Commercial Code unless and to the extent varied by this Agreement. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, section, subsection, schedule and exhibit
references are references to sections or subsections of, or schedules or
exhibits to, as the case may be, this Agreement unless otherwise specified. As
used in this Agreement, the singular number shall include the plural, the plural
the singular and the use of the masculine, feminine or neutered gender shall
include all genders, as the context may require. Reference to any one or more of
the Financing Documents and any of the Financing Documents shall mean the same
as the foregoing may from time to time be amended, restated, substituted,
extended, renewed, supplemented or otherwise modified.
ARTICLE II
BORROWING
     Section 2.1 The Term Loan.
          (a) Subject to and upon the provisions of this Agreement, each Lender
severally agrees to make a loan (each a “Term Loan”; and collectively, the “Term
Loans”) to Borrower on the Closing Date in the principal amount set forth below
opposite such Lender’s name (herein called such Lender’s “Term Loan Committed
Amount”). The total of each Lender’s Term Loan Committed Amount is herein called
the “Total Term Loan Committed Amount”. The proportionate share set forth below
opposite each Lender’s name is herein called such Lender’s “Term Loan Pro Rata
Share”:

11



--------------------------------------------------------------------------------



 



                      Term Loan    
Lender
  Committed Amount   Term Loan Pro Rata Share
Chevy Chase Bank, F.S.B.
  $ 20,000,000       66.6666667 %
 
               
MB Financial Bank, N.A.
  $ 10,000,000       33.3333333 %
 
               
Total Term Loan Committed Amount
  $ 30,000,000       100 %

          The obligation of each Lender to make a Term Loan is several and is
limited to its Term Loan Committed Amount, and such obligation of each Lender is
herein called its “Term Loan Commitment”. The Term Loan Commitment of each
Lender are herein collectively referred to as the “Term Loan Commitments”. Agent
shall not be responsible for the Term Loan Commitment of any Lender, except to
the extent Agent acts as a Lender; and similarly, none of Lenders shall be
responsible for the Term Loan Commitment of any of the other Lenders; the
failure, however, of any Lender to perform its Term Loan Commitment shall not
relieve any of the other Lenders from the performance of their respective Term
Loan Commitments.
          (b) The obligation of Borrower to pay the Term Loans with interest
shall be evidenced by a series of promissory notes (each as from time to time
extended, amended, restated, supplemented or otherwise modified, the “Note” and
collectively, the “Notes”) substantially in the form of EXHIBIT A attached
hereto and made a part hereof with appropriate insertions. Each Note shall be
dated as of the Closing Date, shall be payable to the order of a Lender at the
times provided in the Note, and shall be in the principal amount of such
Lender’s Term Loan Committed Amount.
          (c) Borrower may voluntarily prepay the principal sum outstanding only
in accordance with the terms of the Note. Sums borrowed and repaid may not be
readvanced.
     Section 2.2 Settlement Among Lenders.
          (a) Agent shall pay to each Lender on each payment date, such Lender’s
ratable share of all payments received by Agent in immediately available funds
on account of the Term Loans, net of any amounts payable by such Lender to
Agent, by wire transfer of same day funds; the amount payable to each Lender
shall be based on the principal amount of the Term Loan owing to such Lender.
          (b) All other amounts received by Agent on account of, or applied by
Agent to the payment of, any Obligation owed to Lenders (including, without
limitation, fees payable to Lenders and proceeds from the sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default) that are received by Agent not later than 11:00 a.m. (Eastern Time) on
a Business Day will be paid by Agent to each Lender on the same Business Day,
and

12



--------------------------------------------------------------------------------



 



any such amounts that are received by Agent after 11:00 a.m. (Eastern Time) will
be paid by Agent to each Lender on the following Business Day.
          (c) Unless Agent shall have received notice from Borrower prior to the
date on which any payment is due to Agent that Borrower will not make such
payment in full, Agent may assume that Borrower has made such payment in full to
Agent on such date and Agent in its sole discretion may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent Borrower shall
not have so made such payment in full to Agent and Agent shall have distributed
to any Lender all or any portion of such amount, such Lender shall repay to
Agent on demand the amount so distributed to such Lender, together with interest
thereon at the Federal Funds Rate, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
Agent.
ARTICLE III
GENERAL FINANCING PROVISIONS
     Section 3.1 Computation of Interest and Fees.
     All applicable fees and interest shall be calculated on the basis of a year
of 365 days for the actual number of days elapsed pursuant to the terms of the
Note and Borrower’s election of interest rate options thereunder and interest
shall be payable in arrears.
     Section 3.2 Payment and Performance of Obligations.
     All payments of the Obligations shall be paid by Borrower without setoff or
counterclaim to Agent (except as otherwise provided herein) at Agent’s office
specified in Section 12.1 (Notices) in immediately available funds not later
than 2:00 p.m. (Eastern Time) on the due date of such payment. All payments
received by Agent after such time shall be deemed to have been received by Agent
for purposes of computing interest and fees and otherwise as of the next
Business Day. Payments shall not be considered received by Agent until such
payments are paid to Agent in immediately available funds.
     Section 3.3 Liens; Setoff.
     Borrower hereby grants to Agent and to Lenders a continuing Lien for all of
the Obligations (including, without limitation, Agent’s Obligations) upon any
and all monies, Investment Property, and other property of Borrower and the
proceeds thereof, now or hereafter held or received by or in transit to, Agent,
any of Lenders, and/or any Affiliate of Agent and/or any of Lenders, from or for
the account of Borrower, and also upon any and all deposit accounts (general or
special) and credits of Borrower, if any, with Agent, any of Lenders or any
Affiliate of Agent or any of Lenders, at any time existing, excluding any
deposit accounts held by Borrower in its capacity as trustee for Persons who are
not Affiliates of Borrower. Without implying any limitation on any other rights
Agent and/or Lenders may have under the Financing Documents or applicable Laws,
during the continuance of an Event of Default, Agent and the each of Lenders,
respectively, is hereby authorized by Borrower at any time and from time to
time, without notice to Borrower, to set off, appropriate and apply any or all
items hereinabove referred to against all Obligations (including, without
limitation, Agent’s Obligations) then

13



--------------------------------------------------------------------------------



 



outstanding (whether or not then due), all in such order and manner as shall be
determined by Agent in its sole and absolute discretion.
     Section 3.4 Requirements of Law.
     In the event that any Lender shall have determined in good faith that
(i) the adoption of any Capital Adequacy Regulation, or (ii) any change in any
Capital Adequacy Regulation or in the interpretation or application thereof or
(iii) compliance by such Lender or any corporation controlling such Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any central bank or Governmental Authority, does or shall
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender, as a consequence of the obligations of
such Lender hereunder to a level below that which such Lender or any corporation
controlling such Lender would have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender and the
corporation controlling such Lender, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Borrower of a written request therefor and a
statement of the basis for such determination, Borrower shall pay to such Lender
such additional amount or amounts in order to compensate such Lender or its
controlling corporation for such reduction. If rates have been increased
pursuant to the foregoing, and thereafter there is a change which has the effect
of increasing the rate of return to a Lender, then any additional amount that
had been charged will appropriately reduce.
ARTICLE IV
COLLATERAL
     Section 4.1 Collateral.
     As security for the payment of all of the Obligations and for Borrower’s
performance of, and compliance with, all of the terms, covenants, conditions,
stipulations and agreements contained in the Financing Documents, Borrower
hereby assigns, grants and conveys to Agent, for the ratable benefit of Lenders,
and agrees that Agent, for the ratable benefit of Lenders, shall have, to the
extent permitted by law a perfected, continuing security interest in, all of the
Collateral. Borrower further agrees that Agent shall have in respect of the
Collateral all of the rights and remedies of a secured party under the Uniform
Commercial Code and under other applicable Laws as well as those provided in
this Agreement. Borrower covenants and agrees to execute and deliver such
financing statements and other instruments and filings as are necessary in the
opinion of Agent to perfect such security interest. Notwithstanding the fact
that the proceeds of the Collateral constitute a part of the Collateral,
Borrower may not dispose of the Collateral, or any part thereof, other than in
the ordinary course of its business or as otherwise may be permitted by this
Agreement.
     Section 4.2 Assignment of Ownership Interests.
     The Obligations are further secured by the Pledge, Assignment and Security
Agreement pursuant to which SSLII has assigned to Agent, for the ratable benefit
of Lenders, one hundred percent (100%) of its ownership interests in Borrower.

14



--------------------------------------------------------------------------------



 



     Section 4.3 Costs.
     Borrower agrees to pay on demand, to the fullest extent permitted by
applicable laws, all reasonable fees, commissions, costs, charges and other
expenses incurred by Agent in connection with the taking, perfection,
preservation, protection and/or release of any security interest or lien on any
of the Collateral.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Agent and Lenders as follows:
     Section 5.1 Good Standing.
     Borrower (a) is a limited liability company duly organized, existing and in
good standing under the laws of the Commonwealth of Virginia, (b) has the power
to own its property and to carry on its business as now being conducted, and
(c) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned by it therein or in
which the transaction of its business makes such qualification necessary.
     Section 5.2 Power and Authority.
     Borrower has full power and authority to execute and deliver this Agreement
and each of the other Financing Documents executed and delivered by it and to
incur the Obligations, all of which have been duly authorized by all proper and
necessary action. No consent or approval of owners of, or lenders to, Borrower,
and no consent or approval of any Governmental Authority or any third party
payor on the part of Borrower, is required as a condition to the validity or
enforceability of this Agreement or any of the other Financing Documents
executed and delivered by Borrower or to the payment or performance by Borrower
of the Obligations.
     Section 5.3 Binding Agreements.
     This Agreement and each of the other Financing Documents executed and
delivered by Borrower have been properly executed by Borrower, constitute valid
and legally binding obligations of Borrower, and are fully enforceable against
Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applications
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.
     Section 5.4 Litigation.
     There are no proceedings pending before any court or arbitrator or before
or by any Governmental Authority which, in any one case or in the aggregate,
will materially adversely affect the financial condition or operations of
Borrower or the authority of Borrower to enter into this Agreement or any of the
other Financing Documents executed and delivered by Borrower. There is no
pending revocation, suspension, termination, probation, restriction, limitation
or non-renewal of any License, Participation Agreement or any similar
accreditation or approval from any organization or Governmental Authority
regulating healthcare providers, including, without limitation, the issuance of
any provisional License or other License with a term of less than twelve
(12) months, as a consequence of any sanctions imposed by any Governmental
Authority,

15



--------------------------------------------------------------------------------



 



nor is there any pending assessment of any civil or criminal penalties by any
Governmental Authority, the outcome of which, if determined adversely to
Borrower, could materially impair Borrower’s ability to pay the Obligations.
Borrower has no appeals regarding rates or reimbursements currently pending or
contemplated before any Governmental Authority or any administrator of any third
party payor or preferred provider program or referral source, the outcome of
which, if determined adversely to Borrower, could materially impair Borrower’s
ability to pay the Obligations. There are no Medicare or Medicaid recoupments or
recoupments of any other third party payor being sought, requested or claimed,
against Borrower, the outcome of which, if determined adversely to Borrower
could materially impair Borrower’s ability to pay the Obligations, except as
otherwise disclosed in writing to, and approved by, Agent.
     Section 5.5 No Conflicting Agreements.
     There is (a) no provision of the operating agreement of Borrower and no
provision of any existing mortgage, indenture, contract or agreement binding on
Borrower or affecting its property, and (b) to the knowledge of Borrower no
provision of law or order of court binding upon Borrower, which would conflict
with or in any way prevent the execution, delivery, or performance of the terms
of this Agreement or of any of the other Financing Documents executed and
delivered by Borrower, or which would be violated as a result of such execution,
delivery or performance, or, if so, all necessary consents have been obtained.
     Section 5.6 Financial Information.
     All financial statements or information hereto furnished to Agent and
Lenders with respect to Borrower and the Facility is complete and correct in all
material respects and fairly presents the financial position of Borrower and the
financial condition of the Facility. There are no liabilities, direct or
indirect, fixed or contingent, of Borrower which are not reflected in Borrower’s
financial statements or in the notes thereto. There has been no Material Adverse
Change in the financial condition or operations of Borrower or the Facility
since the date of such financial statements and information (and to Borrower’s
knowledge, no such adverse change is pending), and Borrower has not guaranteed
the obligations of, or made any investments in or advances to, any company,
individual or other entity, except as disclosed in such information.
     Section 5.7 No Default.
     Borrower is not in default under or with respect to any obligation under
any agreement to which Borrower is a party in any respect which could materially
adversely affect the ability of Borrower to perform the Obligations. There is no
Event of Default hereunder.
     Section 5.8 Taxes.
     Borrower has filed or has caused to have been filed all federal, state and
local tax or informational returns which are required by law to be filed, and
have paid or caused to have been paid all Taxes as shown on such returns or on
any assessment received by Borrower, to the extent that such Taxes have become
due, or which are required by law to be paid, unless and to the extent only that
such Taxes, assessments and governmental charges are currently contested in good
faith and by appropriate proceedings by Borrower and adequate reserves therefor
have been established as required under GAAP.

16



--------------------------------------------------------------------------------



 



     Section 5.9 Place(s) of Business and Location of Collateral.
     Borrower warrants that the address of its chief executive office is as
specified in EXHIBIT B attached hereto and made a part hereof and that the
address of each of its other places of business, if any, is as disclosed to
Agent and Lenders in EXHIBIT B. The Collateral and all books and records
pertaining to the Collateral are and will be located at the addresses indicated
on EXHIBIT B. Borrower will immediately advise Agent and Lenders in writing of
the opening of any new place of business or the closing of any existing place of
business, and of any change in the location of the places where the Collateral,
or any part thereof, or the books and records concerning the Collateral, or any
part thereof, are kept.
     Section 5.10 Title to Properties.
     Borrower has good and marketable title to all of its properties, including,
without limitation, the Collateral owned by it, and the Collateral is free and
clear of mortgages, pledges, liens, charges and other encumbrances other than
the Permitted Liens.
     Section 5.11 Margin Stock.
     None of the Loan proceeds will be used, directly or indirectly, by Borrower
for the purpose of purchasing or carrying, or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry,
any “margin security” within the meaning of Regulation G (12 CFR Part 207), or
“margin stock” within the meaning of Regulation U (12 CFR Part 221), of the
Board of Governors of the Federal Reserve System (herein called “margin
security” and “margin stock”) or for any other purpose which might make the
transactions contemplated herein a “purpose credit” within the meaning of said
Regulation G or Regulation U, or cause this Agreement to violate any other
regulation of the Board of Governors of the Federal Reserve System or the
Securities Exchange Act of 1934 or the Small Business Investment Act of 1958, as
amended, or any rules or regulations promulgated under any of such statutes.
     Section 5.12 ERISA.
     With respect to any “pension plan”, as defined in Section 3(2) of ERISA,
which plan is now or previously has been maintained or contributed to by
Borrower and/or by any Commonly Controlled Entity: (a) no “accumulated funding
deficiency” as defined in Code §412 or ERISA §302 has occurred, whether or not
that accumulated funding deficiency has been waived, that would materially
adversely affect the ability of Borrower to pay the Obligations; (b) no
“reportable event” as defined in ERISA §4043 has occurred with respect to which
notice has not been waived under 29 C.F.R. § 4043; (c) no termination of any
plan subject to Title IV of ERISA has occurred that would materially adversely
affect the ability of Borrower to pay the Obligations; (d) neither Borrower nor
any Commonly Controlled Entity has incurred a “complete withdrawal” within the
meaning of ERISA §4203 from any multi-employer plan; (e) neither Borrower nor
any Commonly Controlled Entity has incurred a “partial withdrawal” within the
meaning of ERISA §4205 with respect to any multi-employer plan; (f) no
multi-employer plan to which Borrower or any Commonly Controlled Entity has an
obligation to contribute is in “reorganization” within the meaning of ERISA
§4241 nor has notice been received by Borrower or any Commonly Controlled Entity
that such a multi-employer plan will be placed in “reorganization”.

17



--------------------------------------------------------------------------------



 



     Section 5.13 Governmental Consent.
     Neither the nature of Borrower or of its business or properties, nor any
relationship between Borrower and any other Person, nor any circumstance in
connection with the making of the Loan, or the offer, issue, sale or delivery of
the Note is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority, on the
part of Borrower, as a condition to the execution and delivery of this Agreement
or any of the other Financing Documents, the borrowing of the principal amount
of the Loan or the offer, issue, sale or delivery of the Note.
     Section 5.14 Full Disclosure.
     The financial statements referred to in this ARTICLE V do not, nor does
this Agreement, nor do any written statements furnished by Borrower to Agent in
connection with the making of the Loan, contain any untrue statement of fact or
knowingly omit a material fact necessary to make the statements contained
therein or herein not materially misleading. Borrower has not, to the best of
its knowledge, failed to disclose any fact to Agent in writing which materially
adversely affects or, will or could prove to materially adversely affect the
properties, business, prospects, profits or condition (financial or otherwise)
of Borrower or the ability of Borrower to perform this Agreement.
     Section 5.15 Business Names and Addresses.
     Borrower has not conducted business under any name other than its current
name, and has not conducted its business in any jurisdiction other than the
District of Columbia. Borrower intends to operate the Facility under the name
“Sunrise of Connecticut Avenue”. Borrower shall promptly notify Agent of any
change in the name of the Facility.
     Section 5.16 Licenses.
     Borrower further represents and warrants to Agent that, with respect to any
License: (a) no Default or Event of Default has occurred or is continuing under
the terms of any of the Licenses, or any condition to the issuance, maintenance,
renewal and/or continuance of any License, (b) Borrower has paid all fees,
charges and other expenses to the extent due and payable with respect to, and
has provided all information and otherwise complied with all material conditions
precedent to, the issuance, maintenance, renewal, and continuance of all
Licenses, (c) Borrower has not received any notice from any Governmental
Authority relating to any actual or pending suspension, revocation, restriction,
or imposition of any probationary use, of any License, nor has any License been
materially amended, supplemented, rescinded, terminated, or otherwise modified
except as otherwise disclosed in writing to, and approved by, Agent,
(d) Borrower has not made any previous assignment of any of the Licenses to any
Person, and (e) no financing statement covering any of the Licenses is on file
in any public office except financing statements in favor of Agent. The
foregoing notwithstanding, Borrower, Agent and Lenders acknowledge and agree
that the District of Columbia does not currently require a license for the
operation of an assisted living facility. At such time as the District of
Columbia implements laws or establishes regulations governing the operation of
the Facility which require licensure, Borrower shall provide Agent with a copy
of the License issued by the District of Columbia and comply with this
Section 5.16 in all respects.

18



--------------------------------------------------------------------------------



 



     Section 5.17 Operating Agreements and Management Contracts.
     Borrower has furnished or caused SSLMI to furnish to Agent photocopies of
all material Operating Agreements and Management Contracts entered into with
respect to the Facility, and all amendments, supplements and modifications
thereto including, without limitation, the Management Agreement. Borrower
further represents and warrants to Agent that (a) all of the material Operating
Agreements and Management Contracts are or will be at the time of execution and
delivery thereof valid and binding on the parties thereto and in full force and
effect, (b) no Default or Event of Default has occurred or is continuing under
the terms of any of the material Operating Agreements and Management Contracts,
and no party thereto has attempted or threatened to terminate any Operating
Agreement and Management Contract, (c) Borrower has not made any previous
assignment of the Operating Agreements and Management Contracts to any Person,
and (d) no financing statement covering any of the Operating Agreements and
Management Contracts is on file in any public office except financing statements
in favor of Agent, for the ratable benefit of Lenders.
     Section 5.18 Participation Agreements and Resident Agreements.
     Borrower has furnished or caused SSLMI to furnish to Agent, on or before
the Closing Date, the form of Resident Agreement used with respect to the
Facility and, if requested by Agent, copies of all current, executed Resident
Agreements.
     Borrower further covenants to Agent that:
          (a) With respect to the Participation Agreements, if any, (i) to the
best of its knowledge, all Participation Agreements will be at the time of
execution and delivery thereof valid and binding on the parties thereto and in
full force and effect, and (ii) all Participation Agreements will provide for
payment to or for the benefit of Borrower or the Management Company for services
rendered to residents of the Facility. Borrower represents and warrants that as
of the date hereof it has not entered any Participation Agreement for the
Facility.
          (b) To the extent Borrower participates or will participate in
Medicare or Medicaid payment and reimbursement programs, Borrower has complied
and will comply with all notice and other requirements under Title XVIII and
Title XIX of the Social Security Act to enable Borrower to participate in the
Medicare and Medicaid payment and reimbursement programs.
     Section 5.19 Compliance with Laws.
     Borrower is not in violation of any applicable laws of any Governmental
Authority pertaining to employment practices, health standards or controls,
environmental and occupational standards or controls or order of any court or
arbitrator, the violation of which, considered in the aggregate, would
materially adversely affect the ability of Borrower to pay the Obligations.
Borrower is in compliance with all accreditation standards and requirements to
which it is subject. Borrower has obtained all Licenses necessary to the
ownership of its property or to the conduct of its activities which, if not
obtained, would materially adversely affect the ability of Borrower to conduct
its activities of operating the Facility as an assisted living facility,
including, without limitation if and as required by any Governmental Authorities
for the dispensing, storage, prescription, disposal, and use of drugs,
medications and other “controlled

19



--------------------------------------------------------------------------------



 



substances” and for the maintenance of cafeteria and other food and beverage
facilities or services or the condition (financial or otherwise) of Borrower.
The foregoing notwithstanding, Borrower, Agent and Lenders acknowledge and agree
that the District of Columbia does not currently require a license for the
operation of an assisted living facility. At such time as the District of
Columbia implements laws or establishes regulations governing the operation of
the Facility which require licensure, Borrower shall provide Agent with a copy
of the License issued by the District of Columbia and comply with this
Section 5.19 in all respects.
     Section 5.20 Presence of Hazardous Materials or Hazardous Materials
Contamination.
     Borrower has not placed Hazardous Materials on the Property. To the best of
Borrower’s knowledge, no Hazardous Materials are located on the Property, except
for reasonable quantities of necessary supplies for use by SSLMI in the ordinary
course of its current line of business and stored, used and disposed of in
accordance with applicable Laws, and, to the best of Borrower’s knowledge, the
Property has never been used as a manufacturing, storage, or dump site for
Hazardous Materials nor is the Property affected in any materially adverse way
by Hazardous Materials Contamination.
     Section 5.21 Nature of Loan; Usury; Disclosures.
     Borrower is a business or commercial organization, and the Loan is being
made solely for the purpose of carrying on or acquiring a business or commercial
enterprise. The rates of interest charged on the Loan do not, and will not,
violate any usury Law or interest rate limitation. The Loan is not subject to
the federal Consumer Credit Protection Act (15 U.S.C. §1601 et. seq.) nor any
other federal or state disclosure or consumer protection laws. The Loan is being
transacted solely for business or commercial purposes and not for personal,
family or household purposes.
     Section 5.22 Accounts.
     With respect to all of Borrower’s Accounts and to the best of Borrower’s
knowledge (a) they are genuine, and in all respects what they purport to be, and
are not evidenced by a judgment, an instrument, or chattel paper (unless such
judgment has been assigned and such instrument or chattel paper has been
endorsed and delivered to Agent); (b) they represent undisputed, bona fide
transactions completed in accordance with the terms and provisions contained in
the invoices relating thereto; (c) the services rendered which resulted in the
creation of the Accounts have been delivered or rendered to and accepted by the
Account Debtor; (d) the amounts shown on Borrower’s books and records, with
respect thereto are actually and absolutely owing to Borrower and are not
contingent for any reason; (e) there are no set-offs, counterclaims or disputes
known by Borrower or asserted with respect thereto, and Borrower has made no
agreement with any Account Debtor thereof for any deduction or discount of the
sum payable thereunder except regular discounts allowed by Borrower in the
ordinary course of its business for prompt payment; (f) there are no facts,
events or occurrences known to Borrower which in any way impair the validity or
enforcement thereof or tend to reduce the amount payable thereunder; (g) all
Account Debtors thereof, to the best of Borrower’s knowledge, have the capacity
to contract; (h) the services furnished giving rise thereto are not subject to
any Liens other than Permitted Liens; (i) Borrower has no knowledge of any fact
or circumstance which would impair the validity or collectibility thereof; and
(j) there are no proceedings or actions known to Borrower which are pending
against any Account Debtor which might result in any material adverse change in
its financial condition.

20



--------------------------------------------------------------------------------



 



     Section 5.23 Survival; Updates of Representations and Warranties.
     All representations and warranties contained in or made under or in
connection with this Agreement and the other Financing Documents shall survive
the date of this Agreement and the Loan made hereunder. Each of Agent and
Lenders acknowledges and agrees that any and all representations and warranties
contained in, or made under, or in connection with, this Agreement may be
amended, changed or otherwise modified by Borrower at any time and from time to
time after the date of this Agreement so as to accurately reflect the matters
represented and warranted therein; provided, that such amendments, changes
and/or modifications are disclosed in writing to Agent. Neither Agent nor
Lenders shall have an obligation to waive any Event of Default due to any
present or future inaccuracy of such representation or warranty or to agree to
any amendment, change or modification of any such representation or warranty.
     Section 5.24 Compliance with Health Care Laws.
          (a) Without limiting the generality of any other provision of this
Agreement, including, without limitation, any other representation or warranty
made herein, Borrower, SSLMI and the Property and, to Borrower’s knowledge, each
of Borrower’s or SSLMI’s licensed employees and contractors (other than
contracted agencies) in the exercise of their respective duties on behalf of
Borrower or SSLMI (with respect to its operation of the Property) or any portion
of the Property, is in material compliance with all applicable statutes, laws,
ordinances, rules and regulations of any federal, state or local governmental
authority with respect to regulatory matters primarily relating to patient
healthcare and/or patient healthcare information, including without limitation,
if applicable, the Health Insurance Portability and Accountability Act of 1996,
as amended, and the rules and regulations promulgated thereunder (“HIPAA”)
(collectively, “Healthcare Laws”)). Borrower and/or SSLMI, as applicable, has
maintained in all material respects all records required to be maintained by any
governmental agency or authority or otherwise under the Healthcare Laws and, to
the knowledge of Borrower, there are no presently existing circumstances which
would result or likely would result in material violations of the Healthcare
Laws. Borrower and/or SSLMI, as applicable, and its or their respective
Affiliates have such permits, licenses, franchises, certificates and other
approvals or authorizations of governmental or regulatory authorities as are
necessary under applicable law to own or lease, their respective Projects and to
conduct their respective business in connection with the Projects (including
without limitation such permits as are required under such the Healthcare Laws).
          (b) To the extent that and for so long as (i) Borrower or SSLMI is a
“covered entity” within the meaning of HIPAA or (ii) Borrower or SSLMI (with
respect to its operation of the Property) and/or their respective business and
operations (with respect to the Property) are subject to or covered by the
so-called “Administrative Simplification” provisions of HIPAA, such entity
(A) has undertaken or will undertake in a timely manner all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) or all areas of its business and operations required
by HIPAA and/or that could adversely affected by the failure of such entity to
be HIPAA Compliant (as defined below); (B) has developed or will develop in a
timely manner a detailed plan and time line for becoming HIPAA Compliant (a
“HIPAA Compliance Plan”); and (C) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such entity is or becomes HIPAA Compliant. For purposes hereof,
“HIPAA Compliant” shall mean that

21



--------------------------------------------------------------------------------



 



Borrower or SSLMI, as applicable (1) is or will be in compliance with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”) and (2) is
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding, (other than routine surveys or reviews
conducted by any governmental health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect Borrower’s or SSLMI’s business, operations, assets, properties
or condition (financial or otherwise), in connection with any actual or
potential violation by any such entity of the then effective provisions of
HIPAA.
ARTICLE VI
CONDITIONS OF LENDING
     The making of the Loan is subject to the following conditions precedent:
     Section 6.1 Opinion of Counsel for Borrower.
     On the date hereof, Agent shall receive one or more written opinions of
counsel for Borrower and SSLI satisfactory in all respects to Agent. Counsel to
Borrower will also provide adequate assurance that the Facility holds any
necessary Licenses for its operation.
     Section 6.2 Approval of Counsel for Agent.
     All legal matters incident to the Loan and all documents necessary in the
opinion of Agent to make the Loan shall be satisfactory in all material respects
to counsel for Agent.
     Section 6.3 Supporting Documents.
     Agent shall receive on the date hereof: (a) a certificate of the managing
member of Borrower in a form acceptable to Agent in all respects, dated as of
the date hereof and certifying (i) that attached thereto is a true, complete and
correct copy of resolutions duly adopted by the members of Borrower authorizing
the execution and delivery of the Financing Documents to which it is a party,
the borrowing thereunder, and the performance of the Obligations, and (ii) as to
the incumbency and specimen signature of the authorized officer of the managing
member of Borrower or SSLI executing the Financing Documents to which it is a
party; (b) a copy of the resolutions, dated November 15, 2002, duly adopted by
the board of directors of SSLI generally authorizing the execution and delivery
of the Financing Documents to which it is a party and the guarantee of the Loan;
(c) such other documents as Agent may reasonably require Borrower, SSLI, the
managing member of Borrower to execute, in form and substance acceptable to
Agent; and (d) such additional information, instruments, opinions, documents,
certificates and reports as Agent may reasonably deem necessary.

22



--------------------------------------------------------------------------------



 



     Section 6.4 Financing Documents.
     All of the Financing Documents required by Agent shall be executed and
delivered to Agent. The Deed of Trust and financing statements shall be recorded
at the sole expense of Borrower.
     Section 6.5 Insurance.
     Agent shall have received all policies of insurance required by the terms
hereof and by the other Financing Documents to be in effect from a company or
companies and in form and amount reasonably satisfactory to Agent, including
without limitation, flood insurance (in the amount of the Loan or the maximum
limit of coverage available on the Property, whichever is less or evidence that
flood insurance is not available or otherwise required with respect to the
Property), together with written evidence, in form and substance satisfactory to
Agent, that all fees and premiums due on account thereof have been paid in full.
     Section 6.6 Security Documents.
     In order to perfect the lien and security interest created by this
Agreement, Borrower shall have executed and delivered to Agent all Security
Documents (in form and substance acceptable to Agent in its sole discretion)
deemed necessary by Agent, in a sufficient number of counterparts for
recordation, and, at Borrower’s sole expense, shall record all such financing
statements and Security Documents, or cause them to be recorded, in all public
offices deemed necessary by Agent.
     Section 6.7 Commitment Fee.
     In consideration for the making of the Loan, Borrower shall pay to Agent on
or prior to the Closing Date, a commitment fee in the amount of $187,500.00.
     Section 6.8 Management Agreement.
     Borrower shall have delivered to Agent an executed management agreement for
the Facility by and between Borrower and SSLMI, in all respects satisfactory to
Agent and its counsel.
     Section 6.9 Title and Survey Matters.
     Agent shall have received a paid policy of title insurance (American Land
Title Association Standard Form “B” Loan Policy — Current Edition) or a valid
and enforceable commitment to issue the same from a company satisfactory to
Agent in the amount of the Loan and which may be endorsed or assigned to the
successors and assigns of Agent without additional cost, insuring the lien of
the Deed of Trust to be a valid first lien on the Property, free and clear of
all defects, exceptions and encumbrances except Permitted Liens. Agent shall
also have received and approved a copy of a current as-built survey of the
Property certified to Agent and to the title insurance company and any recorded
subdivision plat of the Property.
     Section 6.10 Appraisal.
     Agent shall have received and approved an appraisal of the Property in all
respects satisfactory to Agent.

23



--------------------------------------------------------------------------------



 



     Section 6.11 Environmental Reports.
     Agent shall have received evidence satisfactory to it regarding the current
and past pollution control practices at the Property in connection with the
discharge, emission, handling, disposal or existence of materials and substances
controlled by federal, state or local laws and regulations.
ARTICLE VII
AFFIRMATIVE COVENANTS OF BORROWER
     So long as any of the Obligations shall be outstanding hereunder, Borrower
agrees with Agent and Lenders as follows:
     Section 7.1 Financial Statements.
     Borrower shall furnish or cause to be furnished to Agent and Lenders:
          (a) As soon as available, but in no event more than twenty-five
(25) days after the close of each month, Borrower’s monthly operating and census
reports, certified by Borrower.
          (b) As soon as available but in no event more than thirty (30) days
after the date of filing, the federal and state income tax returns for Borrower
for the year in question as well as any requests for extensions filed in
connection therewith.
          (c) As soon as available but in no event later than the dates
indicated, consolidated, draft, internally-prepared financial statements of
Guarantor for the fiscal quarter ending June 30, 2007, no later than
September 30, 2007 and for the fiscal quarter ending September 30, 2007, no
later than December 31, 2007 and for each fiscal quarter thereafter, within
ninety (90) days thereafter and income and expense statements of Guarantor for
such periods certified as to accuracy to the best of his or her knowledge by the
chief financial officer of Guarantor, subject to additional adjustments that may
arise as a result of final quarterly closing procedures and adjustments as a
result of the pending Ernst & Young audit. Adjustments arising from final
quarterly closing procedures will be reported to Agent within ninety (90) days
of the date on which such statements were delivered.
          (d) As soon as available, but not later than June 30, 2008. restated
audited statements for any periods through fiscal year 2007.
          (e) Such additional information, reports or statements as Agent may
from time to time reasonably request.
     Section 7.2 Taxes and Claims.
     Borrower shall pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or any of its income or properties prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a lien or charge upon any of its properties; provided,
however, Borrower shall not be required to pay any such tax,

24



--------------------------------------------------------------------------------



 



assessment, charge, levy or claim, the payment of which is being contested in
good faith and by proper proceedings.
     Section 7.3 Legal Existence.
     Borrower shall maintain its existence as a limited liability company in
good standing in the Commonwealth of Virginia and in each jurisdiction where it
is required to register or qualify to do business.
     Section 7.4 Conduct of Business and Compliance with Laws.
     Borrower shall:
          (a) do or cause to be done all things necessary to obtain, enter into,
preserve and to keep in full force and effect its material rights and any trade
names, patents, trademarks and Licenses, Participation Agreements, and Operating
Agreements and Management Contracts which are necessary for the operation of the
Facility as an adult assisted living facility as contemplated by Borrower and
(b) comply with all applicable Laws, including, without limitation, regulations
issued under the Omnibus Budget Reconciliation Act of 1987 (OBRA’87)
(Pub.L.No. 100-203), as amended, and observe the valid requirements of
Governmental Authorities, and perform the terms of all Participation Agreements
to which it is a party, the non- compliance with or the non-observance of which
might materially interfere with the performance of its Obligations or the proper
or prudent conduct of its business or the Property.
          (b) at such time as required by the District of Columbia, obtain and
maintain in full force and effect all Licenses necessary to the acquisition
and/or ownership and/or operation of the Facility including, without limitation,
Licenses and other approvals related to the storage, dispensation, use,
prescription and disposal of drugs, medications and other “controlled
substances” and, to the extent offered by Borrower, the maintenance of cafeteria
and other food and beverage facilities or services;
          (c) administer, maintain and operate (or will cause to be
administered, maintained and operated) the Facility as a revenue-producing
assisted living facility;
          (d) to the extent Borrower participates in any such programs, maintain
and operate the Facility to meet the standards and requirements and to provide
healthcare of such quality and in such manner as would enable Borrower to
participate in, and provide services in connection with, recognized medical and
healthcare insurance programs;
          (e) at such time as required by the District of Columbia, obtain,
maintain and comply with all conditions for the continuance of, all Licenses,
including without limitation, Licenses which may at any time be required by the
District of Columbia or other appropriate governmental entity, necessary or
desirable for the operation of the Facility as an adult assisted living
facility; and
          (f) to the extent Borrower presently participates or in the future
will participate in such programs, obtain, maintain and comply with all
conditions for the continuance of certification from each applicable
Governmental Authority that Borrower meet all conditions for participation in
the Medicare and Medicaid programs.

25



--------------------------------------------------------------------------------



 



     Section 7.5 Use of Proceeds.
     Borrower shall use the proceeds of the Loan for the purpose or purposes set
forth in Recital A above and Section 2.1 (a) (The Term Loan) and, without the
prior written consent of Lenders, for no other purpose or purposes.
     Section 7.6 Insurance.
     Borrower shall maintain in full force and effect at all times during the
term of the Loan, such policies of insurance as may be required by the terms of
the Financing Documents from a company or companies, and in form and amounts
satisfactory to Agent including, by way of example and not by way of limitation,
at least the following:
          (a) During any period of construction in or on the Property,
“builder’s risk” insurance, including vandalism and malicious mischief and
collapse endorsements in amounts not less than the replacement cost of the
Improvements being constructed or of the Property and naming Agent as a loss
payee in the mortgagee clause thereof;
          (b) Casualty or physical damage insurance coverage for the Property
affording protection against loss or damage by fire or other hazards covered by
the standard all-risk fire and hazard insurance policy with lender’s loss
payable endorsement and such other risks as shall be customarily covered with
respect to projects similar in construction, location and use as the Property,
or as Agent may from time to time otherwise require in amounts not less than the
greater of the full insurable value of the Improvements (as defined in the Deed
of Trust) or the aggregate principal amount of the Obligations; no policy of
insurance shall be written such that the proceeds thereof will produce less than
the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise; the term “full insurable value” means the actual
replacement cost of the Property (as defined in the Deed of Trust) (excluding
foundation and excavation costs and costs of underground flues, pipes, drains
and other uninsurable items);
          (c) General public liability insurance in amounts usually carried by
similar operations against claims for bodily injury or death and property damage
insurance for claims for damage to property (including loss of use) occurring
upon, in or about the Property, with such insurance to afford protection to the
limit of not less than $5,000,000 for the aggregate of all occurrences during
any given annual policy period;
          (d) Workers’ compensation insurance in accordance with the
requirements of applicable law or regulation;
          (e) Business interruption insurance with respect to the Facility in an
amount equal to at least twelve (12) months’ debt service on the Loan; and
          (f) To the extent that healthcare professionals are employed by
Borrower, medical liability, malpractice and other healthcare professional
liability insurance protecting Borrower and their employees against claims
arising from the professional services performed by Borrower and their employees
with limits of (i) not less than One Million Dollars ($1,000,000.00) with
respect to injury or death for each person or occurrence, and (ii) not less than
Three Million Dollars ($3,000,000.00) in the aggregate for claims made for
injury or death in any one year, and an umbrella policy insuring against such
liability in an aggregate amount of

26



--------------------------------------------------------------------------------



 



Five Million Dollars ($5,000,000). In addition, Borrower shall ensure that all
healthcare providers with whom Borrower contract to provide services at the
Facility are insured against claims arising from such services with limits as
set forth in clauses (i) and (ii) above.
     Borrower shall cause SSLMI to file with Agent, upon its request, a detailed
list of the insurance then in effect and stating the names of the insurance
companies, the amounts and rates of the insurance, dates of the expiration
thereof and the properties and risks covered thereby. Each policy of insurance
shall (A) be issued by one or more recognized, financially sound and responsible
insurance companies approved by Agent and which are qualified or authorized by
the laws of the District of Columbia to assume the risk covered by such policy,
(B) with respect to the insurance described under the preceding subsections (a),
(b) and (e) have attached thereto standard noncontributing, non-reporting
mortgagee clauses in favor of and entitling Agent without contribution to
collect any and all proceeds payable under such insurance, (C) provide that such
policy shall not be canceled or modified without at least thirty (30) days prior
written notice to the named insured, who will in turn within five (5) days
notify Agent, and (D) provide that any loss otherwise payable thereunder shall
be payable notwithstanding any act or negligence of Borrower which might, absent
such agreement, result in a forfeiture of all or a part of such insurance
payment. Unless an escrow account has been established for insurance premiums
pursuant to the provisions of the Deed of Trust, Borrower shall promptly pay all
premiums when due on such insurance and, not less than ten (10) days prior to
the expiration date of each such policy, Borrower will deliver to Agent evidence
of payment satisfactory to Agent. Borrower will immediately give Agent notice of
any cancellation of, or change in, any insurance policy. Agent shall not,
because of accepting, rejecting, approving or obtaining insurance, incur any
liability for (i) the existence, nonexistence, form or legal sufficiency
thereof, (ii) the solvency of any insurer, or (iii) the payment of losses.
     Section 7.7 Flood Insurance.
     If required by applicable law or regulation, Borrower shall maintain and
provide evidence to Agent of a separate policy of flood insurance in the
aggregate amount of the Loan or the maximum limit of coverage available with
respect to the Property, whichever is the lesser, from a company or companies
satisfactory to Agent and written in strict conformity with the Flood Disaster
Protection Act of 1973, as amended, and all applicable regulations adopted
pursuant thereto. In the event that flood insurance is not required by
applicable law or regulation to be provided in connection with the Loan or is
not otherwise available with respect to the Property, Borrower shall supply
Agent with written evidence, in form and substance satisfactory to Agent, to
that effect. Lender acknowledges receipt of such written evidence by Borrower.
Any such policy shall provide that the policy may not be surrendered, canceled
or substantially modified (including, without limitation, cancellation for
nonpayment of premiums) without at least thirty (30) days’ prior written notice
to the named insured, who will in turn within five (5) days notify Agent.
     Section 7.8 Maintenance of Properties.
     Borrower shall keep its properties, whether owned in fee or otherwise, or
leased, including, without limitation, the Property, in good operating
condition; make all proper repairs, renewals, replacements, additions and
improvements thereto needed to maintain such properties in good operating
condition; comply with the provisions of all leases to which it is a party or

27



--------------------------------------------------------------------------------



 



under which it occupies property so as to prevent any loss or forfeiture thereof
or thereunder; and comply with all laws, rules, regulations and orders
applicable to its properties or business or any part thereof.
     Section 7.9 Maintenance of the Collateral.
     Borrower shall not permit anything to be done to the Collateral which may
impair the value thereof. Upon notice thereof, Agent or an agent designated by
Agent, shall be permitted to enter the premises of Borrower and examine, audit
and inspect the Collateral at any reasonable time and from time to time. Agent
shall not have any duty to, and Borrower hereby releases Agent from, all claims
of loss or damage caused by the delay or failure to collect or enforce any of
the Accounts or Receivables or to preserve any rights against any other party
with an interest in the Collateral.
     Section 7.10 Other Liens, Security Interests, etc.
     Borrower shall keep the Collateral and the Property free from all liens,
security interests and claims of every kind and nature, other than Permitted
Liens.
     Section 7.11 Defense of Title and Further Assurances.
     Borrower shall, at its expense, defend the title to the Collateral (or any
part thereof), and promptly upon request execute, acknowledge and deliver any
financing statement, renewal, affidavit, deed, assignment, continuation
statement, security agreement, certificate or other document Agent may
reasonably require in order to perfect, preserve, maintain, protect, continue
and/or extend the lien or security interest granted to Agent under this
Agreement and its priority. Borrower shall pay to Agent, on demand all taxes,
costs and expenses incurred by Agent, in connection with the preparation,
execution, recording and filing of any such document or instrument.
     Section 7.12 Subsequent Opinion of Counsel as to Recording Requirements.
     Borrower shall provide to Agent a subsequent opinion of counsel as to the
filing, recording and other requirements with which Borrower has complied to
maintain the lien and security interest in favor of Agent in the Collateral in
the event that Borrower shall transfer its principal place of business or the
office where it keeps its records pertaining to the Accounts and Receivables.
     Section 7.13 Books and Records.
     Borrower shall (a) keep and maintain accurate books and records, (b) make
entries on such books and records in form reasonably satisfactory to Agent
disclosing Agent’s assignment of, and security interest in and lien on, the
Collateral and all collections received by Borrower on its Accounts, (c) furnish
to Agent promptly upon request such information, reports, contracts, invoices,
lists of purchases of Inventory (showing names, addresses and amount owing) and
other data concerning Account Debtors and Borrower’s Accounts and Inventory and
all contracts and collection(s) relating thereto as Agent may from time to time
specify, (d) unless Agent shall otherwise consent in writing, keep and maintain
all such books and records mentioned in (a) above only at the addresses listed
in EXHIBIT B, and (e) upon notice thereof, permit any person

28



--------------------------------------------------------------------------------



 



designated by Agent to enter the premises of Borrower and examine, audit and
inspect the books and records at any reasonable time and from time to time.
     Section 7.14 Collections.
     Until such time as Agent shall notify Borrower of the revocation of such
privilege following an Event of Default, Borrower shall (a) at its own expense
have the privilege for the account of and in trust for Agent of collecting its
Accounts and receiving in respect thereto all items of payment and shall
otherwise completely service all of the Accounts including (i) the billing,
posting and maintaining of complete records applicable thereto, and (ii) the
taking of such action with respect to such Accounts as Agent may reasonably
request or in the absence of such request, as Borrower may deem advisable; and
(b) in its discretion, grant, in the ordinary course of business, to any Account
Debtor, any rebate, refund or adjustment to which the Account Debtor may be
lawfully entitled, and may accept, in connection therewith, the return of goods,
the sale or lease of which shall have given rise to an Account. Agent may, at
its option but solely in accordance with applicable law, at any time or from
time to time after the occurrence of an Event of Default hereunder, revoke the
collection privilege given to Borrower herein by either giving notice of its
assignment of, and lien on the Collateral, subject to the provisions of
Section 4.1 (Collateral), to the Account Debtors or giving notice of such
revocation to Borrower.
     Section 7.15 Notice to Account Debtors and Escrow Account.
     In the event that (a) a Default or an Event of Default exists, or
(b) demand has been made for any or all of the Obligations, Borrower shall
promptly upon the request of Agent in such form and at such times as reasonably
specified by Agent, give notice of Agent’s lien on the Accounts to the Account
Debtors requiring those Account Debtors which are permitted by applicable law to
make payments thereon directly to Agent.
     Section 7.16 Business Names.
     Borrower shall immediately notify Agent of any change in the name under
which they conduct their business.
     Section 7.17 ERISA.
     With respect to any pension plan which Borrower and/or any Commonly
Controlled Entity maintains or contributes to, either now or in the future,
Borrower covenants that: (a) such bonding as is required under ERISA §412 will
be maintained; (b) as soon as practicable and in any event within fifteen
(15) days after Borrower or any Commonly Controlled Entity knows or has reason
to know that a “reportable event,” with respect to which notice has not been
waived under 29 C.F.R. § 4043, has occurred or is likely to occur, Borrower will
deliver to Agent a certificate signed by its chief financial officer setting
forth the details of such “reportable event”; (c) neither Borrower nor any
Commonly Controlled Entity will: (i) knowingly engage in or permit any
“prohibited transaction” (as defined in ERISA §406 or Code §4975) to occur;
(ii) cause any “accumulated funding deficiency” as defined in ERISA §302 and/or
Code §412 if such deficiency would materially adversely affect the ability of
Borrower to pay the Obligations; (iii) terminate any pension plan in a manner
which could result in the imposition of a lien on the property of Borrower
pursuant to ERISA §4068 if such termination would materially adversely

29



--------------------------------------------------------------------------------



 



affect the ability of Borrower to pay the Obligations; (iv) terminate or consent
to the termination of any multi-employer plan; (v) incur a complete or partial
withdrawal with respect to any multi-employer plan within the meaning of ERISA
§§4203 and 4205; and (d) within fifteen (15) days after notice is received by
Borrower or any Commonly Controlled Entity that any multi-employer plan has been
or will be placed in “reorganization” within the meaning of ERISA §4241,
Borrower will notify Agent to that effect. Upon Agent’s request, Borrower will
deliver to Agent a copy of the most recent actuarial report, financial
statements and annual report completed with respect to any “defined benefit
plan”, as defined in ERISA §3(35).
     Section 7.18 Change in Management.
     Borrower shall not change the Management Company for the Facility without
the prior written consent of Agent.
     Section 7.19 Management.
     Subject to the terms of that certain Management Fee Subordination Agreement
by and among Borrower, SSLMI and Agent of even date herewith, Borrower shall
subordinate payment of any management fees under, or in connection with, the
Management Agreement (the “Management Fees”) to payment of the Obligations, in
accordance with the terms and conditions of one or more subordination agreements
in form and content acceptable to Agent in its reasonable discretion, and
(a) not amend, restate, supplement, terminate, cancel or otherwise modify any of
the terms or conditions of such Management Agreement, in any material respect,
without the prior written consent of Agent, and (b) following Borrower’s failure
to make any payment due under the Loan Documents, which failure continues for
more than sixty (60) days or the occurrence of any event which causes the
District of Columbia to require the Facility to close or to cease operations as
an assisted living facility, terminate the Management Agreement upon receipt of
notice from Agent directing Borrower to terminate the Management Agreement after
the occurrence of an Event of Default, and, if requested to do so by Agent,
enter into a management agreement for the management of the Facility with an
independent manager.
     Section 7.20 Fees and Expenses; Indemnity.
     Borrower shall pay all reasonable fees, charges, costs and expenses
required to satisfy the conditions of the Financing Documents. Borrower shall
hold Agent and Lenders harmless and indemnify Agent and Lenders against all
claims of brokers and “finders” arising by reason of the execution and delivery
of the Financing Documents or the consummation of the transaction contemplated
hereby.
     Section 7.21 Surveys.
     Borrower shall furnish or cause SSLMI to furnish to Agent, within thirty
(30) days of receipt thereof, copies of any and all annual surveys or
inspections performed by any Governmental Authority or accreditation or
certification organization with respect to the Facility.
     Section 7.22 Cost Reports.
     Borrower shall prepare and file or cause SSLMI to prepare and file all
applicable cost reports to all third-party payors, if any, to the extent
required by any such third-party payor and, within thirty (30) days thereafter,
notify Agent of any settlement of any cost report disclosed to

30



--------------------------------------------------------------------------------



 



Agent as being open or unsettled as of the Closing Date to the extent any such
cost report would have a materially adverse effect on Borrower. Copies of any
such cost reports shall be furnished to Agent.
     Section 7.23 Notification of Certain Events, Events of Default and Adverse
Developments.
     Borrower shall promptly notify Agent upon obtaining knowledge of the
occurrence of any of the following:
               (a) any Event of Default under the Financing Documents;
               (b) any event, development or circumstance whereby the financial
statements furnished under the Financing Documents fail in any material respect
to present fairly, the financial condition and operational results of Borrower;
               (c) any judicial, administrative or arbitral proceeding commenced
or pending against Borrower which, if adversely decided, could cause a Material
Adverse Change in Borrower;
               (d) (i) the revocation, suspension, probation, restriction,
limitation or refusal to renew, or the pending, revocation, suspension,
probation, restriction, limitation, or refusal to renew, of any License, or (ii)
the decertification, revocation, suspension, probation, restriction, limitation,
or refusal to renew, or the pending, decertification, revocation, suspension,
probation, restriction, limitation, or refusal to renew any participation or
eligibility in any third party payor program in which Borrower elects to
participate, including, without limitation, Medicare, Medicaid or any
accreditation of Borrower, or (iii) the issuance or pending issuance of any
License for a period of less than twelve (12) months, as a consequence of
sanctions imposed by any Governmental Authority, or (iv) the assessment or
pending assessment, of any civil or criminal penalties by any Government
Authority, any third party payor or any accreditation organization or Person,
which could materially adversely affect the financial condition or operations of
Borrower or an Affiliate (present or prospective) as determined by Agent, in its
sole but reasonable discretion;
               (e) any other development in the business or affairs of Borrower
results in a Material Adverse Change; and
               (f) any action, including, but not limited to, the filing of any
certificate of need application if required by law, the amendment of any
facility license or certification, or the issuance of any new license or
certification for the Facility, under which Borrower proposes (i) to develop a
new facility or service and/or (ii) eliminate, materially expand or materially
reduce any service;

31



--------------------------------------------------------------------------------



 



in each case listed in clauses (a) through (f), inclusive, of this Section 7.23
describing in detail satisfactory to Agent the nature thereof and, in the case,
if any, of notification under clause (a), the action Borrower proposes to take
with respect thereto or a statement that Borrower intends to take no action and
an explanation of the reasons for such inaction. In addition, Borrower will
furnish to Agent immediately after receipt thereof copies of all administrative
notices material to Borrower’s business and operation of the Facility and all
responses by or on behalf of Borrower with respect to such administrative
notices.
     Section 7.24 Compliance with Environmental Laws.
     If any Hazardous Materials are used, present or generated on the Property,
Borrower shall use, process, distribute, handle, maintain, treat, store, dispose
of and transport such substance in compliance with all applicable laws,
including, but not limited to, those regulating PCBs, underground storage tanks,
radon and medical waste tracking, as well as any laws that are enacted after the
date of this Agreement.
     Section 7.25 Hazardous Materials; Contamination.
     Borrower shall (a) give notice to Agent within five (5) business days of
Borrower acquiring actual knowledge of the presence of any Hazardous Materials
on the Property or of any Hazardous Materials Contamination with a full
description thereof, except for reasonable quantities of necessary supplies for
use by Borrower in the ordinary course of its current line of business and
stored, used and disposed of in accordance with applicable Laws; (b) promptly
comply with any laws requiring special handling, maintenance, servicing,
removal, treatment or disposal of Hazardous Materials or Hazardous Materials
Contamination and provide Agent upon request with satisfactory evidence of such
compliance; (c) provide Agent, within thirty (30) days after a demand by Agent,
with a bond, letter of credit or similar financial assurance evidencing to
Agent’s satisfaction that funds are available to pay the cost of removing,
treating, and disposing of such Hazardous Materials or Hazardous Materials
Contamination and discharging any lien which may be established as a result
thereof on any property owned, operated or controlled by Borrower or for which
Borrower is responsible; and (d) defend, indemnify and hold harmless Agent and
each of its agents, employees, trustees, successors and assigns from any and all
claims which may now or in the future (whether before or after the termination
of this Agreement) be asserted as a result of the presence of any Hazardous
Materials on the Property.
     Section 7.26 Participation in Reimbursement Programs.
     In the event Borrower elects to participate in any or all plans and/or
programs for third party payment and/or reimbursement, and the revenues derived
from a single plan or program exceed ten percent (10%) of the gross revenues of
the Facility, Borrower shall continue its participation in any and all such
plans and/or programs for third party payment and/or reimbursement from, and
claims against, private insurers or programs for payment and/or reimbursement
from federal, state and local governmental agencies and/or private or
quasi-public insurers, including, without limitation, Managed Care Plans,
Medicaid and Medicare and the Veterans Administration (as determined by Borrower
in the good faith exercise of its prudent and commercially reasonable business
judgment). While participating in such plans, Borrower shall comply with any and
all rules, regulations, standards, procedures and decrees necessary to maintain
Borrower’s participation in any such third party payment or reimbursement
program or plan.

32



--------------------------------------------------------------------------------



 



     Section 7.27 Inspection and Other Reports and Notices.
     Borrower will or will promptly cause SSLMI to furnish to Agent copies of
any and all annual inspections performed by any Governmental Authority or
accreditation or certification organization with respect to the Facility.
Borrower will also furnish to Agent copies of all reports or notices from any
Governmental Authority or other organization pertaining to the licensure of or
Participation Agreements or Operating Agreements for the Facility which (a) cite
any deficiency, (b) indicate that a penalty will be imposed unless a corrective
action is taken, (c) impose a penalty (including, but not limited to, a monetary
penalty, a ban on admissions or a suspension of a license) or (d) would be
otherwise materially adverse to the business or operations of the Facility,
together with Borrower’s written response to any such report or notice.
     Section 7.28 Subordination of Distributions and Management Fees.
     Borrower shall subordinate, and cause the members of Borrower to
subordinate:
          (a) any distributions of Borrower to principal and interest payments
on the Loan; and
          (b) the payment of management fees with respect to the Facility
pursuant to the terms of that certain Management Fee Subordination Agreement of
even date herewith (as the same may be modified from time to time) by and among
Borrower, Agent and the Management Company.
     Section 7.29 Debt Service Ratio.
     Commencing with the quarter ending December 31, 2007, Borrower shall
maintain, tested as of the end of each fiscal quarter during the term of the
Loan, a Debt Service Ratio for the Facility of not less than 1.20 to 1.0.
     Section 7.30 Occupancy Covenant.
     Borrower shall maintain at all times, tested as of the end of each fiscal
quarter during the term of the Loan, a minimum average daily occupancy of
eighty-five percent (85%), measured on a unit basis.
ARTICLE VIII
NEGATIVE COVENANTS OF BORROWER
     Until payment in full and the performance of all of the Obligations,
without the prior written consent of Agent and Lenders, Borrower will not
directly or indirectly:
     Section 8.1 Borrowings.
     Other than Loan B, create, incur, assume or suffer to exist any liability
for borrowed money other than unsecured loans from Affiliates bearing interest
at a rate no higher than that then applicable to the Loan which are fully
subordinated to the Loan under the terms of subordination agreements acceptable
to Agent. The proceeds of any loans obtained by Borrower from Affiliates shall
be used only to cover operating deficits, capital improvement or working

33



--------------------------------------------------------------------------------



 



capital for the Facility and may be repaid only if no Event of Default exists or
would result from such payment.
     Section 8.2 Merger or Acquisition.
     Enter into any merger or consolidation or amalgamation, windup or dissolve
themselves (or suffer any liquidation or dissolution) or acquire all or
substantially all the assets of any Person.
     Section 8.3 Deeds of Trust and Pledges.
     Other than as security for Loan B, create, incur, assume or suffer to exist
any deed of trust, mortgage, pledge, lien or other encumbrance of any kind upon,
or any security interest in, any of its property or assets, whether now owned or
hereafter acquired. Agent agrees to review requests for such encumbrances but
shall not be bound to formally consider them.
     Section 8.4 Sale or Transfer of Assets.
     Other than cash distributions to its members, enter into any arrangement
whereby Borrower shall sell, lease, transfer, or otherwise dispose of more than
$25,000 worth of its assets in any one year or $100,000 in the aggregate during
the term of the Loan, unless replaced with assets of equivalent or greater
value.
     Section 8.5 Advances and Loans.
     Make loans or advances to any Person, including, without limitation,
partners and employees of Borrower. Borrower shall disclose in writing to Agent
any advances of loans described in this section which are outstanding as of the
date hereof.
     Section 8.6 Contingent Liabilities.
     Assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any Person, except by the endorsement of
negotiable instruments for deposit and collection or similar transactions in the
ordinary course of business and contingent obligations in the aggregate not
exceeding $25,000 at any time.
     Section 8.7 Licenses.
     Allow any Licenses, permit, right, franchise or privilege necessary for the
ownership or operation of the Facility for the purposes for which the Facility
is intended to be used to lapse, be suspended, be revoked, be denied renewal, be
forfeited or be placed on probation.
     Section 8.8 ERISA Compliance.
     (a) Restate or amend any pension plan established and maintained by
Borrower or any Commonly Controlled Entity and subject to the requirements of
ERISA, in a manner designed to disqualify such plan and its related trusts under
the applicable requirements of the Code; (b) permit any officers of Borrower or
any Commonly Controlled Entity to materially adversely affect the qualified
tax-exempt status of any pension plan or related trusts of Borrower or any
Commonly Controlled Entity under the Code; (c) knowingly engage in or permit any
Commonly Controlled Entity to engage in any “prohibited transaction” (as defined
in ERISA §406 or Code

34



--------------------------------------------------------------------------------



 



§4975) with respect to any pension plan established and maintained by Borrower
or any Commonly Controlled Entity; (d) incur or permit any Commonly Controlled
Entity to incur any “accumulated funding deficiency” (as defined in ERISA §302
or Code §412), whether or not waived, in connection with any pension plan, if
such deficiency would materially adversely affect the ability of Borrower to pay
the Obligations; (e) take or permit any Commonly Controlled Entity to take any
action or fail to take any action which causes a termination of any Plan in a
manner which could result in the imposition of a lien on the property of
Borrower or any Commonly Controlled Entity pursuant to Section 4068 of ERISA if
such termination would materially adversely affect the ability of Borrower to
pay the Obligations; (f) fail to notify Agent that notice has been received of a
“termination” (as defined in ERISA) of any Multi-employer Plan to which Borrower
or any Commonly Controlled Entity has an obligation to contribute; (g) incur or
permit any Commonly Controlled Entity to incur a “complete withdrawal” or
“partial withdrawal” (as defined in ERISA) from any Multi-employer Plan to which
Borrower or any Commonly Controlled Entity has an obligation to contribute; or
(h) fail to notify Agent that notice has been received from the administrator of
any Multi-employer Plan to which Borrower or any Commonly Controlled Entity has
an obligation to contribute that any such Plan will be placed in
“reorganization” (as defined in ERISA).
     Section 8.9 Transfer of Collateral.
     Transfer, or permit the transfer, to another location of any of the
Collateral or the books and records related to any of the Collateral; provided,
however, that Borrower may transfer the Collateral or the books and records
related thereto to another location if Borrower shall have provided to Agent
prior to such transfer an opinion of counsel addressed to Agent to the effect
that Agent’s perfected security interest shall not be affected by such move or
if it shall be affected, setting forth the steps necessary to continue Agent’s
perfected security interest together with the commencement of such steps by
Borrower at its expense.
     Section 8.10 Sale of Accounts or Receivables.
     Sell, discount, transfer, assign or otherwise dispose of any of their
Accounts or Receivables, such as accounts receivable, notes receivable,
installment or conditional sales agreements or any other rights to receive
income, revenues or moneys, however evidenced.
     Section 8.11 Amendments; Terminations.
     Amend or terminate or agree to amend or terminate any License, the
Management Agreement or, except in the ordinary course of business or as
otherwise agreed to herein, any participation agreement, or any other Management
Contracts and Operating Agreements, or consent to or waive any material
provisions thereof.
     Section 8.12 Prohibition on Hazardous Materials.
     Place, manufacture or store or permit to be placed, manufactured or stored,
any Hazardous Materials on the Property, except for reasonable quantities of
necessary supplies for use by Borrower in the ordinary course of its current
line of business and stored, used and disposed of in accordance with applicable
Laws.

35



--------------------------------------------------------------------------------



 



     Section 8.13 Subsidiaries.
     Create or otherwise acquire any subsidiaries if such creation or
acquisition would result in a Material Adverse Change.
     Section 8.14 Single Purpose Entity.
     Engage in any activity which would cause Borrower to be other than a single
purpose entity for the purpose of the Loan.
     Section 8.15 Distributions.
     Pay distributions to members of Borrower.
ARTICLE IX
EVENTS OF DEFAULT
     The occurrence of one or more of the following events shall be “Events of
Default” under this Agreement, and the terms “Event of Default” shall mean,
whenever they are used in this Agreement, any one or more of the following
events:
     Section 9.1 Failure to Pay and/or Perform the Obligations.
     Borrower shall fail to pay any of the Obligations including but not limited
to the Expense Payments and Liquidation Costs when due and payable. Agent shall
endeavor to give notice of such failure to Borrower; however, failure to give
such notice shall not impair the rights of Lenders hereunder.
     Section 9.2 Breach of Representations and Warranties.
     Any material representation or warranty made in this Agreement or in any
report, certificate, opinion, financial statement or other instrument furnished
in connection with the Obligations or with the execution and delivery of any of
the Financing Documents, shall prove to have been false or misleading when made
in any material respect.
     Section 9.3 Failure to Comply with Certain Covenants.
     Borrower shall fail to perform, observe or comply with any covenant,
condition or agreement contained in Sections 7.1, 7.6, 7.7, 7.10, 7.15, 7.18,
7.19, 7.21, 7.22, 7.23, 7.25, 7.26, 7.27, 7.28, 7.29, 7.30 and all Article VIII
of this Agreement.
     Section 9.4 Failure to Comply with Other Covenants.
     Borrower shall fail to perform, observe or comply with any other covenant,
condition or agreement contained in this Agreement, except those expressly
described in other sections of this Article IX, which failure continues for
thirty (30) days after written notice thereof.
     Section 9.5 Default Under Other Financing Documents.
     A Default shall occur under any of the other Financing Documents, and such
Default is not cured within any applicable grace period provided therein.

36



--------------------------------------------------------------------------------



 



     Section 9.6 Receiver; Bankruptcy.
     An Act of Bankruptcy occurs with respect to Borrower or Borrower becomes
generally unable to pay its debts as they become due; provided, however, if a
proceeding with respect to an Act of Bankruptcy is filed or commenced against
Borrower, the same shall not constitute an Event of Default if such proceeding
is dismissed within ninety (90) days from the date of such Act of Bankruptcy.
     Section 9.7 Judgment.
     Any judgment against Borrower of $25,000 or more or any attachment or other
levy against the property of Borrower remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days.
     Section 9.8 Execution; Attachment.
     Any execution or attachment shall be levied against the Collateral, or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied.
     Section 9.9 Default Under Other Borrowings.
     Default shall be made by Borrower with respect to any evidence of
indebtedness or liability for borrowed money (other than the Loan) if the effect
of such default is to accelerate the maturity of such evidence of indebtedness
or liability or to permit the holder or obligee thereof to cause any
indebtedness to become due prior to its stated maturity; provided, however, the
Event of Default in Section 9.16 (Change of Control of Guarantor) of the Loan
and Security Agreement executed in connection with Loan B shall not constitute
an Event of Default under this Agreement.
     Section 9.10 Material Adverse Change.
     If Agent in its reasonable discretion determines that a Material Adverse
Change has occurred in the financial condition of Borrower.
     Section 9.11 Impairment of Position.
     If Agent in its reasonable discretion determines that an event has occurred
which impairs the prospect of payment of the Obligations and/or the value of the
Collateral.
     Section 9.12 Change in Status or Ownership.
     Borrower is dissolved, merged, consolidated or reorganized, or any change
occurs in the ownership or control of Borrower, without the prior written
consent of Agent.
     Section 9.13 Zoning.
     Any change in any zoning ordinance or any other public restriction is
enacted, limiting or defining the uses which may be made of the Property or a
part thereof, such that the current use of the Property, as specified herein,
would be in violation of such restriction or zoning change, and not permitted as
a prior non-conforming use.

37



--------------------------------------------------------------------------------



 



     Section 9.14 Change in Management.
     The Management Agreement is terminated without the prior written consent of
Agent.
     Section 9.15 Licenses.
     The involuntary, imposed or required revocation, suspension, probation,
restriction, limitation or refusal to renew, or the pending revocation,
suspension, probation, restriction, limitation, of, or refusal to renew, of any
License; other than in the ordinary course of business or to the extent that
Borrower deems such action to be, in the exercise of prudent business judgment,
in the best interest of Borrower; the decertification, revocation, suspension,
probation, restriction, limitation, or refusal to renew, or the pending,
decertification, revocation, suspension, probation, restriction, limitation, or
refusal to renew any participation or eligibility in any third party payor
program in which Borrower elects to participate, including, without limitation,
the Medicaid or Medicare programs; or the issuance or pending issuance of any
License for a period of less than twelve (12) months as a consequence of any
sanctions imposed by any Governmental Authority; or the assessment or pending
assessment, of any civil or criminal penalties against Borrower by any
Governmental Authority, any third party payor or any accreditation organization
or person.
     Section 9.16 Compliance with Law.
     Borrower fails to comply with any material requirement of any Governmental
Authority having jurisdiction within the time required by such Governmental
Authority; or any proceeding is commenced or action taken against Borrower to
enforce any remedy for a material violation of any requirement of a Governmental
Authority or any restrictive covenant affecting the Property or any part
thereof, an adverse decision as to which would have a material adverse effect on
Borrower.
ARTICLE X
RIGHTS AND REMEDIES UPON DEFAULT
     Upon the occurrence of any Event of Default, Agent shall, at the direction
of the Requisite Lenders, at any time thereafter exercise any one or more of the
following rights, powers or remedies.
     Section 10.1 Acceleration.
     Agent may declare any or all of the Obligations to be immediately due and
payable, notwithstanding anything contained in this Agreement or in any of the
other Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which
Borrower hereby waives.
     Section 10.2 Uniform Commercial Code.
     Agent shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws. Upon demand by
Agent, Borrower shall assemble the Collateral and make it available to Agent, at
a place designated by Agent. Agent or its agents may without notice from time to
time enter upon Borrower’s premises to take

38



--------------------------------------------------------------------------------



 



possession of the Collateral, to remove it, to render it unusable, to process it
or otherwise prepare it for sale, or to sell or otherwise dispose of it.
     Any written notice of the sale, disposition or other intended action by
Agent with respect to the Collateral which is sent by regular mail, postage
prepaid, to Borrower at the address set forth in Section 12.1 (Notices), or such
other address of Borrower which may from time to time be shown on Agent’s
records, at least ten (10) days prior to such sale, disposition or other action,
shall constitute commercially reasonable notice to Borrower. Agent may
alternatively or additionally give such notice in any other commercially
reasonable manner. Nothing in this Agreement shall require Agent to give any
notice not required by applicable Laws.
     If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, Borrower agrees to execute all such applications
and other instruments, and to take all other action, as may be required in
connection with securing any such consent, approval or authorization.
     Borrower recognizes that Agent may be unable to effect a public sale of all
or a part of the Collateral consisting of Investment Property by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable Federal and state Laws. Agent may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Collateral consisting of securities
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of Agent that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any thereof.
Borrower covenants and agrees to do or cause to be done promptly all such acts
and things as Agent may request from time to time and as may be necessary to
offer and/or sell the securities or any part thereof in a manner which is valid
and binding and in conformance with all applicable Laws. Upon any such sale or
disposition, Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral consisting of securities so sold.
     Section 10.3 Specific Rights With Regard to Collateral.
     In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, Agent may (but shall be under no
obligation to), without notice to Borrower, and Borrower hereby irrevocably
appoints Agent as its attorney-in-fact, with power of substitution, in the name
of Agent and/or any or all of Lenders and/or in the name of Borrower or
otherwise, for the use and benefit of Agent and Lenders, but at the cost and
expense of Borrower and without notice to Borrower:
               (a) assign any and all Operating Agreements and Management
Contracts to any Person designated by Agent, and/or exercise all rights and
privileges of Borrower under such contracts and agreements for the purpose of
realizing on the Collateral and to the extent and for the time required to
realize the value of the Collateral;

39



--------------------------------------------------------------------------------



 



               (b) to the extent permitted by applicable law, assume such
management, operation and control of the Property to the extent and for the time
necessary to realize the value of the Collateral;
               (c) cause Borrower to engage, contract with, and/or hire
qualified service, billing, collection and other such agents, organizations and
companies acceptable to Agent to collect and/or realize upon any or all of the
Collateral and to remit the proceeds to Agent;
               (d) subject to applicable state and federal laws pertaining to
resident confidentiality, request any Account Debtor obligated on any of the
Accounts to make payments thereon directly to Agent to the extent permitted by
applicable law, with Agent taking control of the cash and non-cash proceeds
thereof and/or direct Borrower to (and Borrower shall) turn over to Agent
immediately following receipt all payments with respect to the Collateral in the
form received (with the addition of all necessary endorsements) and not to
deposit, negotiate or otherwise deal with those payments;
               (e) compromise, extend or renew any of the Collateral or deal
with the same as it may deem advisable;
               (f) make exchanges, substitutions or surrenders of all or any
part of the Collateral;
               (g) remove from Borrower’s places of business all books, records,
ledger sheets, correspondence, invoices and documents, relating to or evidencing
any of the Collateral or without cost or expense to Agent, make such use of
Borrower’s place of business as may be reasonably necessary to administer,
control and collect the Collateral;
               (h) demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;
               (i) institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, any of the Collateral;
               (j) settle, renew, extend, compromise, compound, exchange or
adjust claims in respect of any of the Collateral or any legal proceedings
brought in respect thereof;
               (k) endorse the name of Borrower upon any items of payment
relating to the Collateral or on any Proof of Claim in Bankruptcy against an
Account Debtor; and
               (l) notify the Post Office authorities to change the address for
the delivery of mail to Borrower to such address or Post Office Box as Agent may
designate and receive and open all mail addressed to Borrower.

40



--------------------------------------------------------------------------------



 



     In addition, Borrower shall, following an Event of Default which remains
uncured beyond any applicable grace period, promptly, upon request, execute and
deliver to Agent written assignments, to the extent permitted by applicable law,
in form and content acceptable to Agent, of specific Accounts or groups of
Accounts; provided, however, that the lien and/or security interest granted to
Agent under this Agreement shall not be limited in any way to or by the
inclusion or exclusion of Accounts within such assignments. Such Accounts shall
secure payment of the Obligations and are not sold to Agent whether or not any
assignment thereof, which is separate from this Agreement, is in form absolute.
     Without limiting Agent’s other rights and remedies under the Loan
Documents, following Borrower’s failure to make any payment due under the Loan
Documents, which failure continues for more than sixty (60) days or the
occurrence of any event which causes the District of Columbia to require the
Facility to close or to cease operations as an assisted living facility, Agent
may also direct Borrower to appoint a manager for the Facility and enter into a
management agreement with a management company approved by Agent, the terms of
which agreement shall be approved by Agent.
     Section 10.4 Application of Proceeds.
     Any proceeds of sale or other disposition of the Collateral will be applied
by Agent to the payment first of any and all Agent’s Obligations, then to any
and all Enforcement Costs, and any balance of such proceeds will be remitted to
Lenders in like currency and funds received ratably in accordance with their
respective Term Loan Pro Rata Shares of such balance. Each Lender shall apply
any such proceeds received from Agent to its Obligations in such order and
manner as such Lender shall determine. If the sale or other disposition of the
Collateral fails to fully satisfy the Obligations, Borrower shall remain liable
to Agent and Lenders for any deficiency.
     Section 10.5 Performance by Agent.
     Agent without notice to or demand upon Borrower and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of Borrower, and may enter
upon the premises of Borrower for that purpose and take all such action thereon
as Agent may consider necessary or appropriate for such purpose and Borrower
hereby irrevocably appoints Agent as its attorney-in-fact to do so, with power
of substitution, in the name of Agent, in the name of any or all of Lenders, or
in the name of Borrower or otherwise, for the use and benefit of Agent, but at
the cost and expense of Borrower and without notice to Borrower. All sums so
paid or advanced by Agent together with interest thereon from the date of
payment, advance or incurring until paid in full at the Post-Default Rate and
all costs and expenses, shall be deemed part of the Enforcement Costs, shall be
paid by Borrower to Agent on demand, and shall constitute and become a part of
Agent’s Obligations.
     Section 10.6 Other Remedies.
     Agent may from time to time proceed to protect or enforce the rights of
Agent and/or any of Lenders by an action or actions at law or in equity or by
any other appropriate proceeding, whether for the specific performance of any of
the covenants contained in this Agreement or in any of the other Financing
Documents, or for an injunction against the violation of any of the terms of
this Agreement or any of the other Financing Documents, or in aid of the
exercise or

41



--------------------------------------------------------------------------------



 



execution of any right, remedy or power granted in this Agreement, the Financing
Documents, and/or applicable Laws. Agent and each of Lenders is authorized to
offset and apply to all or any part of the Obligations all moneys, credits and
other property of any nature whatsoever of Borrower now or at any time hereafter
in the possession of, in transit to or from, under the control or custody of, or
on deposit with, Agent, any of Lenders or any Affiliate of Agent or any of
Lenders.
     Section 10.7 Receiver or Other Court Order.
     Following an uncured Event of Default, as a matter of right, following ten
(10) days notice and without regard to the adequacy of the security, and upon
application to a court of competent jurisdiction, Agent shall be entitled to the
immediate appointment of a receiver for all or any part of the Collateral, and
of the payments and proceeds thereof and therefrom, whether such receivership be
incidental to a proposed sale of the Collateral or otherwise, and Borrower
hereby consents to the appointment of such a receiver and to an order of court
directing that payments, including Medicare and Medicaid payments, be made
directly to the receiver. Borrower will pay to Agent, upon demand, all expenses,
including reasonable receiver’s fees, reasonable attorney’s fees, costs and
agents compensation, advanced by Borrower and incurred pursuant to the
provisions contained in this Section.
ARTICLE XI
AGENT
     Section 11.1 Appointment.
     Each Lender hereby designates and appoints Chevy Chase as its agent under
this Agreement and the Financing Documents, and each Lender hereby irrevocably
authorizes Agent to take such action or to refrain from taking such action on
its behalf under the provisions of this Agreement and the Financing Documents
and to exercise such powers as are set forth herein or therein, together with
such other powers as are reasonably incidental thereto. Agent agrees to act as
such on the express conditions contained in this ARTICLE XI. The provisions of
this ARTICLE XI are solely for the benefit of Agent and Lenders and neither
Borrower nor any Person shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as an administrative representative of Lenders
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for Lenders, Borrower or any
Person. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents or employees.
     Section 11.2 Nature of Duties.
          11.2.1 In General
          Agent shall have no duties, obligations or responsibilities except
those expressly set forth in this Agreement or in the Financing Documents. The
duties of Agent shall be mechanical and administrative in nature. Agent shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Lender. Each Lender shall make its own independent investigation of the
financial condition and affairs of Borrower in connection with the extension of
credit hereunder and shall make its own appraisal of the credit worthiness of
Borrower, and

42



--------------------------------------------------------------------------------



 



Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the Closing Date or at any
time or times thereafter. If Agent seeks the consent or approval of any of
Lenders to the taking or refraining from taking of any action hereunder, then
Agent shall send notice thereof to each Lender. Agent shall promptly notify each
Lender any time that the applicable percentage of Lenders has instructed Agent
to act or refrain from acting pursuant hereto.
          11.2.2 Express Authorization
          Agent is hereby expressly and irrevocably authorized by each of
Lenders, as agent on behalf of itself and the other Lenders:
               (a) to receive on behalf of each of Lenders any payment or
collection on account of the Obligations and to distribute to each Lender its
Term Loan Pro Rata Share of all such payments and collections so received as
provided in this Agreement;
               (b) to receive all documents and items to be furnished to Lenders
under the Financing Documents (nothing contained herein shall relieve Borrower
of any obligation to deliver any item directly to Lenders to the extent
expressly required by the provisions of this Agreement);
               (c) to act or refrain from acting in this Agreement and in the
other Financing Documents with respect to those matters so designated for Agent;
               (d) to act as nominee for and on behalf of Lenders in and under
this Agreement and the other Financing Documents;
               (e) to arrange for the means whereby the funds of Lenders are to
be made available to Borrower;
               (f) to distribute promptly to Lenders, if required by the terms
of this Agreement, all written information, requests, notices, payments,
prepayments, documents and other items received from Borrower or other Person;
               (g) to amend, modify, or waive any provisions of this Agreement
or the other Financing Documents on behalf of Lenders subject to the requirement
that certain of Lenders’ consent be obtained in certain instances as provided in
Section 12.2.2 (Circumstances Where Consent of all of Lenders is Required);
               (h) to deliver to Borrower and other Persons, all requests,
demands, approvals, notices, and consents received from any of Lenders;

43



--------------------------------------------------------------------------------



 



               (i) to exercise on behalf of each Lender all rights and remedies
of Lenders upon the occurrence of any Event of Default and/or Default specified
in this Agreement and/or in any of the other Financing Documents or applicable
Laws;
               (j) to execute any of the Security Documents and any other
documents on behalf of Lenders as the secured party for the benefit of Agent and
Lenders; and
               (k) to take such other actions as may be requested by the
Requisite Lenders.
     Section 11.3 Rights, Exculpation, Etc.
     Neither Agent nor any of its officers, directors, employees or agents shall
be liable to any Lender for any action taken or omitted by them hereunder or
under any of the Financing Documents, or in connection herewith or therewith,
except that Agent shall be obligated on the terms set forth herein for
performance of its express obligations hereunder, and except that Agent shall be
liable with respect to its own gross negligence or willful misconduct. Agent
shall not be liable for any apportionment or distribution of payments made by it
in good faith and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from the other Lenders any
payment in excess of the amount to which they are determined to be entitled (and
such other Lenders hereby agree to return to such Lender any such erroneous
payments received by them). Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectible, or
sufficiency of this Agreement or any of the Financing Documents or the
transactions contemplated thereby, or for the financial condition of any Person.
Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the Financing Documents or the financial condition of any
Person, or the existence or possible existence of any Default or Event of
Default. Agent may at any time request instructions from Lenders with respect to
any actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Agent is permitted or required to take or to grant, and
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Financing Documents until it shall have received such instructions from the
applicable percentage of Lenders. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of the applicable
percentage of Lenders and notwithstanding the instructions of Lenders, Agent
shall have no obligation to take any action if it, in good faith believes that
such action exposes Agent to any liability.
     Section 11.4 Reliance.
     Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telex,

44



--------------------------------------------------------------------------------



 



telecopy or telegram) believed by it in good faith to be genuine and correct and
to have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Financing Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it. Agent may
deem and treat the original Lenders as the owners of the respective Notes for
all purposes until receipt by Agent of a written notice of assignment,
negotiation or transfer of any interest therein by Lenders in accordance with
the terms of this Agreement. Any interest, authority or consent of any holder of
any of the Notes shall be conclusive and binding on any subsequent holder,
transferee, or assignee of such Notes. Agent shall be entitled to rely upon the
advice of legal counsel, independent accountants, and other experts selected by
Agent in its sole discretion.
     Section 11.5 Indemnification.
     Each Lender, severally, agrees to reimburse and indemnify Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements including,
without limitation, Enforcement Costs, of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against Agent in any way relating to
or arising out of this Agreement or any of the Financing Documents or any action
taken or omitted by Agent under this Agreement for any of the Financing
Documents, in proportion to each Lender’s Term Loan Pro Rata Share, all of the
foregoing as they may arise, be asserted or be imposed from time to time;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Agent’s gross
negligence or willful misconduct. The obligations of Lenders under this
Section 11.5 shall survive the payment in full of the Obligations and the
termination of this Agreement. Notwithstanding the foregoing, if Agent, after
having received any such reimbursement from any or all of Lenders, shall later
recover, from a source other than a Lender, all or any portion of the amount
reimbursed, Agent shall share such recovery with the reimbursing Lenders in
proportion to their contribution to such reimbursement.
     Section 11.6 Chevy Chase Individually.
     With respect to its Commitments and the Loans made by it, and the Note
issued to it, Chevy Chase shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders” or “Requisite
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include Chevy Chase in its individual capacity as a Lender or one of
the Requisite Lenders. Chevy Chase and its Affiliates may lend money to, accept
deposits from and generally engage in any kind of banking, trust or other
business with Borrower, any Affiliate of Borrower, or any other Person or any of
their officers, directors and employees as if Chevy Chase were not acting as
Agent pursuant hereto and Agent may accept fees and other consideration from
Borrower, any Affiliate of Borrower or any of their officers, directors and
employees for services in connection with this Agreement or otherwise without
having to account for or share the same with Lenders.

45



--------------------------------------------------------------------------------



 



     Section 11.7 Successor Agent.
          11.7.1 Resignation.
          Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least thirty (30) Business Days’ prior
written notice to Borrower and Lenders. Such resignation shall take effect upon
the acceptance by a successor Agent of appointment pursuant to Section 11.7.2
(Appointment of Successor) or as otherwise provided below.
          11.7.2 Appointment of Successor.
          Upon any such notice of resignation pursuant to Section 11.7.1
(Resignation), the Requisite Lenders shall appoint a successor to Agent. If a
successor to Agent shall not have been so appointed within said thirty
(30) Business Day period, Agent retiring, upon notice to Borrower, shall then
appoint a successor Agent who shall serve as Agent until such time, as the
Requisite Lenders appoint a successor Agent as provided above.
          11.7.3 Successor Agent.
          Upon the acceptance of any appointment as Agent under the Financing
Documents by a successor Agent, such successor to Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of Agent
retiring, and Agent retiring shall be discharged from its duties and obligations
under the Financing Documents. After any Agent’s resignation as Agent under the
Financing Documents, the provisions of this Section 11.7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under the Financing Documents.
     Section 11.8 Collateral Matters.
          11.8.1 Release of Collateral.
          Lenders hereby irrevocably authorize Agent, at its option and in its
discretion, to release any Lien granted to or held by Agent upon any property
covered by this Agreement or the Financing Documents:
               (a) upon termination of the Commitments and payment and
satisfaction of all Obligations;
               (b) constituting property being sold or disposed of if Borrower
certifies to Agent that the sale or disposition is made in compliance with the
provisions of this Agreement (and Agent may rely in good faith conclusively on
any such certificate, without further inquiry);
               (c) constituting property leased to Borrower under a lease which
has expired or been terminated in a transaction permitted under this Agreement
or is about to expire and which has not been, and is not intended by Borrower to
be, renewed or extended; or
               (d) constituting property covered by Permitted Liens with lien
priority superior to those Liens in favor or for the benefit of Lenders.

46



--------------------------------------------------------------------------------



 



          11.8.2 Confirmation of Authority, Execution of Releases.
          Without in any manner limiting Agent’s authority to act without any
specific or further authorization or consent by Lenders as set forth in
Section 11.8.1 (Release of Collateral), each Lender agrees to confirm in
writing, upon request by Borrower, the authority to release any property covered
by this Agreement or the Financing Documents conferred upon Agent under Section
11.8.1 (Release of Collateral). So long as no Event of Default is then
continuing, upon receipt by Agent of confirmation from the requisite percentage
of Lenders, of its authority to release any particular item or types of property
covered by this Agreement or the Financing Documents, and upon at least five
(5) Business Days prior written request by Borrower, Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the Liens granted to Agent for the benefit of Lenders
herein or pursuant hereto upon such Collateral; provided, however, that
(a) Agent shall not be required to execute any such document on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (b) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of any Person, in
respect of), all interests retained by any Person, including, without
limitation, the proceeds of any sale, all of which shall continue to constitute
part of the property covered by this Agreement or the Financing Documents.
          11.8.3 Absence of Duty.
          Agent shall have no obligation whatsoever to any Lender, Borrower or
any other Person to assure that the property covered by this Agreement or the
Financing Documents exists or is owned by Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent on behalf of
Lenders herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Section 11.8.3 or
in any of the Financing Documents, it being understood and agreed that in
respect of the property covered by this Agreement or the Financing Documents or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in property
covered by this Agreement or the Financing Documents as one of Lenders and that
Agent shall have no duty or liability whatsoever to any of the other Lenders.
     Section 11.9 Agency for Perfection.
     Each Lender hereby appoints Agent and each other Lender as agent for the
purpose of perfecting Lenders’ Liens in Collateral which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction or
otherwise, can be perfected only by possession. Should any Lender (other than
Agent) obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefore, shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

47



--------------------------------------------------------------------------------



 



     Section 11.10 Exercise of Remedies.
     Each Lender agrees that it will not have any right individually to enforce
or seek to enforce this Agreement or any Financing Document or to realize upon
any collateral security for the Loans, it being understood and agreed that such
rights and remedies may be exercised only by Agent.
     Section 11.11 Consents.
     In the event Agent requests the consent of a Lender and does not receive a
written denial thereof, or a written notice from a Lender that due course
consideration of the request requires additional time, in each case, within ten
(10) Business Days after such Lender’s receipt of such request, then such Lender
will be deemed to have given such consent.
     Section 11.12 Dissemination of Information.
     Agent will provide Lenders with any information received by Agent from
Borrower which is required to be provided to Agent or to Lenders hereunder;
provided, however, that Agent shall not be liable to any one or more Lenders for
any failure to do so, except to the extent that such failure is attributable to
Agent’s gross negligence or willful misconduct.
ARTICLE XII
MISCELLANEOUS
     Section 12.1 Notices.
     All notices, requests and demands to or upon the parties to this Agreement
shall be in writing and shall be deemed to have been given or made when
delivered by hand on a Business Day, or two (2) days after the date when
deposited in the mail, postage prepaid by registered or certified mail, return
receipt requested, or when sent by overnight courier, on the Business Day next
following the day on which the notice is delivered to such overnight courier,
addressed as follows:

         
 
  Agent/Chevy Chase:   Chevy Chase Bank, F.S.B.,
 
      7926 Jones Branch Drive
 
      Suite 230
 
      McLean, VA 22102
 
      Attn:   Richard L. Amador
 
                 Group Vice President
 
       
 
  With a courtesy copy to:   Margaret Ann Brown, Esquire
 
      Troutman Sanders Mays & Valentine LLP
 
      1660 International Drive, Suite 600
 
      McLean, Virginia 22102

48



--------------------------------------------------------------------------------



 



         
 
  MB Financial:   MB Financial Bank, N.A.
 
      6111 North River Road
 
      Rosemont, Illinois 60018
 
      Attn: Jack H. Sharp, Senior Vice President
 
       
 
  Borrower:   Sunrise Connecticut Avenue Assisted Living, L.L.C.
 
      c/o Sunrise Senior Living, Inc.
 
      7902 Westpark Drive
 
      McLean, Virginia 22102
 
      Attn: James S. Pope
 
       
 
  and:   Sunrise Senior Living, Inc.
 
      7902 Westpark Drive
 
      McLean, Virginia 22102
 
      Attn: General Counsel
 
       
 
  With a Courtesy Copy to:   Wayne G. Tatusko, Esquire
 
      Wayne G. Tatusko, PC
 
      3016 Williams Drive
 
      Suite 200
 
      Fairfax, VA 22031

          Section 12.2 Amendments; Waivers.
          12.2.1 In General.
          This Agreement and the other Financing Documents may not be amended,
modified, or changed in any respect except by an agreement in writing signed by
Agent, the Requisite Lenders and Borrower, and, to the extent provided in
Section 12.2.2 (Circumstances Where Consent of all of Lenders is Required), by
an agreement in writing signed by Agent, all of Lenders and Borrower. No waiver
of any provision of this Agreement or of any of the other Financing Documents,
nor consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in writing signed by the Requisite Lenders.
No course of dealing between Borrower and Agent and/or any of Lenders and no act
or failure to act from time to time on the part of Agent and/or any of Lenders
shall constitute a waiver, amendment or modification of any provision of this
Agreement or any of the other Financing Documents or any right or remedy under
this Agreement, under any of the other Financing Documents or under applicable
Laws. Without implying any limitation on the foregoing, and subject to the
provisions of Section 12.2.2 (Circumstances Where Consent of all of Lenders is
Required):
          (a) Any waiver or consent shall be effective only in the specific
instance, for the terms and purpose for which given, subject to such conditions
as Agent and Lenders may specify in any such instrument.
          (b) No waiver of any Default or Event of Default shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereto.

49



--------------------------------------------------------------------------------



 



          (c) No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstance.
          (d) No failure or delay by Lenders to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Financing Documents, or to exercise any right, power or
remedy consequent upon a breach thereof, shall constitute a waiver, amendment or
modification of any such term, condition, covenant or agreement or of any such
breach or preclude Lenders from exercising any such right, power or remedy at
any time or times.
          (e) By accepting payment after the due date of any amount payable
under this Agreement or under any of the other Financing Documents, Lenders
shall not be deemed to waive the right either to require prompt payment when due
of all other amounts payable under this Agreement or under any of the other
Financing Documents, or to declare a default for failure to effect such prompt
payment of any such other amount.
          12.2.2 Circumstances Where Consent of all of Lenders is Required.
               Notwithstanding anything to the contrary contained herein, no
amendment, modification, change or waiver shall be effective without the consent
of all of Lenders to:
          (a) extend the maturity of the principal of, or interest on, any Note
or of any of the other Obligations;
          (b) reduce the principal amount of any Note or of any of the other
Obligations, the rate of interest thereon or the fees due to Lenders, except as
expressly permitted therein;
          (c) change the aggregate Commitments;
          (d) change the date of payment of principal of, or interest on, any
Note or of any of the other Obligations;
          (e) change the method of calculation utilized in connection with the
computation of interest and fees;
          (f) change the manner of pro rata application by Agent of payments
made by Borrower, or any other payments required hereunder or under the other
Financing Documents;
          (g) modify this Section, Section 11.8.1 (Release of Collateral),
Section 11.12 (Dissemination of Information), or the definition of “Requisite
Lenders”;

50



--------------------------------------------------------------------------------



 



          (h) release or agree to subordinate any material portion of any
Collateral or Financing Document (except to the extent provided herein or
therein); or
          (i) waive the performance, observance or compliance with or amend
Section 7.29 (Debt Service Ratio) or Section 7.30 (Occupancy Covenant).
     Additionally, no change may be made to the amount of a Leader’s Commitment
or to Lender’s percentage of all Commitments without the prior written consent
of that Lender.
     Section 12.3 Cumulative Remedies.
     The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as Agent shall determine,
subject to the provisions of this Agreement, and are in addition to, and not
exclusive of, rights, powers and remedies provided by existing or future
applicable Laws. In order to entitle Agent to exercise any remedy reserved to it
in this Agreement, it shall not be necessary to give any notice, other than such
notice as may be expressly required in this Agreement. Without limiting the
generality of the foregoing and subject to the terms of this Agreement, Agent
may:
          (a) proceed against Borrower with or without proceeding against any
other Person (including, without limitation, any one or more of the Guarantors)
who may be liable (by endorsement, guaranty, indemnity or otherwise) for all or
any part of the Obligations;
          (b) proceed against Borrower with or without proceeding under any of
the other Financing Documents or against any Collateral or other collateral and
security for all or any part of the Obligations;
          (c) without reducing or impairing the obligation of Borrower and
without notice, release or compromise with any guarantor or other Person liable
for all or any part of the Obligations under the Financing Documents or
otherwise;
          (e) without reducing or impairing the obligations of Borrower and
without notice thereof:
               (i) fail to perfect the Lien in any or all Collateral or to
release any or all the Collateral or to accept substitute Collateral;
               (ii) approve the making of advances under the Revolving Loan
under this Agreement;
               (iii) waive any provision of this Agreement or the other
Financing Documents;

51



--------------------------------------------------------------------------------



 



               (iv) exercise or fail to exercise rights of set-off or other
rights; or
               (v) accept partial payments or extend from time to time the
maturity of all or any part of the Obligations.
     Section 12.4 Severability.
     In case one or more provisions, or part thereof, contained in this
Agreement or in the other Financing Documents shall be invalid, illegal or
unenforceable in any respect under any Law, then without need for any further
agreement, notice or action:
          (a) the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;
          (b) the obligation to be fulfilled shall be reduced to the limit of
such validity;
          (c) if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of Agent, all of the
Obligations of Borrower to Agent and Lenders shall become immediately due and
payable; and
          (d) if the affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.
     Section 12.5 Assignments by Lenders.
     Any Lender may, with the prior written consent of Agent (which consent
shall not be unreasonably withheld), but without notice to or consent of
Borrower, assign to any Person (each an “Assignee” and collectively, the
“Assignees”) all or a portion of such Lender’s Commitments; provided that,
unless such Lender has assigned all of its Commitments, after giving effect to
such assignment, such Lender must continue to hold a Pro Rata Share of the
Commitments at least equal to Five Million Dollars ($5,000,000). Any Lender that
elects to make such an assignment shall pay to Agent, for the exclusive benefit
of Agent, an administrative fee for processing each such assignment in the
amount of Three Thousand Five Hundred Dollars ($3,500.00). Such Lender and its
Assignee shall notify Agent and Borrower in writing of the date on which the
assignment is to be effective (the “Adjustment Date”). On or before the
Adjustment Date, the assigning Lender, Agent, Borrower and the respective
Assignee shall execute and deliver a written assignment agreement in a form
acceptable to Agent, which shall constitute an amendment to this Agreement to
the extent necessary to reflect such assignment. Upon the request of any
assigning Lender following an assignment made in accordance with this
Section 12.5, Borrower shall issue new Notes to the assigning Lender and its
Assignee reflecting such assignment, in exchange for the existing Notes held by
the assigning Lender. Agent will

52



--------------------------------------------------------------------------------



 



continue to hold at least a fifty-one percent (51%) Pro Rata Share of the
Commitments and at no time shall there be more than three (3) Lenders including
Agent and MB Financial Bank, N.A..
     In addition, notwithstanding the foregoing, any Lender may at any time
pledge all or any portion of such Lender’s rights under this Agreement, any of
the Commitments or any of the Obligations to a Federal Reserve Bank.
     Section 12.6 Participations by Lenders.
     Any Lender may at any time sell to one or more financial institutions
participating interests in any of such Lender’s Obligations or Commitments;
provided, however, that (a) no such participation shall relieve such Lender from
its obligations under this Agreement or under any of the other Financing
Documents to which it is a party, (b) such Lender shall remain solely
responsible for the performance of its obligations under this Agreement and
under all of the other Financing Documents to which it is a party, and
(c) Borrower, Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Documents.
     Section 12.7 Disclosure of Information by Lenders.
     In connection with any sale, transfer, assignment or participation by any
Lender in accordance with Section 12.5 (Assignments by Lenders) or Section 12.6
(Participations by Lenders), each Lender shall have the right to disclose to any
actual or potential purchaser, assignee, transferee or participant all financial
records, information, reports, financial statements and documents obtained in
connection with this Agreement and/or any of the other Financing Documents or
otherwise.
     Section 12.8 Successors and Assigns.
     This Agreement and all other Financing Documents shall be binding upon and
inure to the benefit of Borrower, Agent and Lenders and their respective heirs,
personal representatives, successors and assigns, except that Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of Agent and the Requisite Lenders of Lenders.
     Section 12.9 Continuing Agreements.
     All covenants, agreements, representations and warranties made by Borrower
in this Agreement, in any of the other Financing Documents, and in any
certificate delivered pursuant hereto or thereto shall survive the making by
Lenders of the Loans and the execution and delivery of the Notes, shall be
binding upon Borrower regardless of how long before or after the date hereof any
of the Obligations were or are incurred, and shall continue in full force and
effect so long as any of the Obligations are outstanding and unpaid. From time
to time upon Agent’s request, and as a condition of the release of any one or
more of the Security Documents, Borrower and other Persons obligated with
respect to the Obligations shall provide Agent with such acknowledgments and
agreements as Agent may require to the effect that there exists no defenses,
rights of setoff or recoupment, claims, counterclaims, actions or causes of
action of any kind or nature whatsoever against Agent, any or all of Lenders,
and/or any of its or their agents and others, or to the extent there are, the
same are waived and released.

53



--------------------------------------------------------------------------------



 



     Section 12.10 Enforcement Costs.
     Borrower agrees to pay to Agent on demand all Enforcement Costs, together
with interest thereon from the date incurred or advanced until paid in full at a
per annum rate of interest equal at all times to the Post-Default Rate.
Enforcement Costs shall be immediately due and payable at the time Borrower
received notice that Enforcement Costs have been advanced or incurred, whichever
is earlier. Without implying any limitation on the foregoing, Borrower agrees,
as part of the Enforcement Costs, to pay upon demand any and all stamp and other
Taxes and fees payable or determined to be payable in connection with the
execution and delivery of this Agreement and the other Financing Documents and
to save Agent and Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay any Taxes or
fees referred to in this Section. The provisions of this Section shall survive
the execution and delivery of this Agreement, the repayment of the other
Obligations and shall survive the termination of this Agreement.
     Section 12.11 Applicable Law; Jurisdiction.
          12.11.1 Applicable Law.
          Borrower acknowledges and agrees that the Financing Documents,
including, this Agreement, shall be governed by the Laws of the State, as if
each of the Financing Documents and this Agreement had each been executed,
delivered, administered and performed solely within the State even though for
the convenience and at the request of Borrower, one or more of the Financing
Documents may be executed elsewhere. Agent and Lenders acknowledge, however,
that remedies under certain of the Financing Documents that relate to property
outside the State may be subject to the laws of the state in which the property
is located.
          12.11.2 Submission to Jurisdiction.
          Borrower irrevocably submits to the jurisdiction of any state or
federal court sitting in the State over any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Financing Documents.
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Borrower and may
be enforced in any court in which Borrower is subject to jurisdiction, by a suit
upon such judgment, provided that service of process is effected upon Borrower
in one of the manners specified in this Section or as otherwise permitted by
applicable Laws.
          12.11.3 Appointment of Agent for Service of Process.
          Borrower hereby irrevocably designates and appoints CT Corporation,
4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as Borrower’s authorized
agent to receive on Borrower’s behalf service of any and all process that may be
served in any suit, action or proceeding of the nature referred to in this
Section in any state or federal court sitting in the State. If such agent shall
cease so to act, Borrower shall irrevocably designate and appoint without delay
another such agent in the State satisfactory to Agent and shall promptly deliver
to

54



--------------------------------------------------------------------------------



 



Agent evidence in writing of such other agent’s acceptance of such appointment
and its agreement that such appointment shall be irrevocable.
          12.11.4 Service of Process.
          Borrower hereby consents to process being served in any suit, action
or proceeding of the nature referred to in this Section by (a) the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to Borrower at Borrower’s address designated in or pursuant to
Section 12.1 (Notices), and (b) serving a copy thereof upon Agent, if any,
designated and appointed by Borrower as Borrower’s agent for service of process
by or pursuant to this Section. Borrower irrevocably agrees that such service
(y) shall be deemed in every respect effective service of process upon Borrower
in any such suit, action or proceeding, and (z) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon Borrower.
Nothing in this Section shall affect the right of Agent to serve process in any
manner otherwise permitted by law or limit the right of Agent otherwise to bring
proceedings against Borrower in the courts of any jurisdiction or jurisdictions.
     Section 12.12 Duplicate Originals and Counterparts.
     This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     Section 12.13 Headings.
     The headings in this Agreement are included herein for convenience only,
shall not constitute a part of this Agreement for any other purpose, and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
     Section 12.14 No Agency.
     Nothing herein contained shall be construed to constitute Borrower as agent
of Agent or any of Lenders for any purpose whatsoever or to permit Borrower to
pledge any of the credit of Agent or any of Lenders. Neither Agent nor any of
Lenders shall be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof. Neither Agent nor any of Lenders
shall, by anything herein or in any of the Financing Documents or otherwise,
assume any of Borrower’s obligations under any contract or agreement assigned to
Agent and/or Lenders, and neither Agent nor any of Lenders shall be responsible
in any way for the performance by Borrower of any of the terms and conditions
thereof.
     Section 12.15 Date of Payment.
     Should the principal of or interest on the Notes become due and payable on
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the Notes during such extension.

55



--------------------------------------------------------------------------------



 



     Section 12.16 Entire Agreement.
     This Agreement is intended by Agent, Lenders and Borrower to be a complete,
exclusive and final expression of the agreements contained herein. Neither
Agent, Lenders nor Borrower shall hereafter have any rights under any prior
agreements pertaining to the matters addressed by this Agreement but shall look
solely to this Agreement for definition and determination of all of their
respective rights, liabilities and responsibilities under this Agreement.
     Section 12.17 Waiver of Trial by Jury.
     BORROWER, AGENT AND LENDERS HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND AGENT AND/OR ANY OR ALL
OF LENDERS MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS
AGREEMENT, (B) ANY OF THE FINANCING DOCUMENTS, OR (C) THE COLLATERAL. THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES
TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT
PARTIES TO THIS AGREEMENT.
     This waiver is knowingly, willingly and voluntarily made by Borrower, Agent
and Lenders, and Borrower, Agent and Lenders hereby represent that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in any way modify or nullify its effect.
Borrower, Agent and Lenders further represent that they have been represented in
the signing of this Agreement and in the making of this waiver by independent
legal counsel, selected of their own free will, and that they have had the
opportunity to discuss this waiver with counsel.
     Section 12.18 Liability of Agent and Lenders.
     Borrower hereby agrees that neither Agent nor any of Lenders shall be
chargeable for any negligence, mistake, act or omission of any accountant,
examiner, agency or attorney employed by Agent and/or any of Lenders in making
examinations, investigations or collections, or otherwise in perfecting,
maintaining, protecting or realizing upon any lien or security interest or any
other interest in the Collateral or other security for the Obligations.
     By inspecting the Collateral or any other properties of Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by Borrower or to be given to Agent and/or any of Lenders pursuant to this
Agreement or any of the other Financing Documents, neither Agent nor any of
Lenders shall be deemed to have warranted or represented the condition,
sufficiency, legality, effectiveness or legal effect of the same, and such
acceptance or approval shall not constitute any warranty or representation with
respect thereto by Agent and/or Lenders.
     Section 12.19 Indemnification.
     Borrower agrees to indemnify and hold harmless, Agent, Lenders, the
respective parent and Affiliates of Agent and Lenders and the respective
parent’s and Affiliates’ officers, directors, shareholders, employees and agents
(each an “Indemnified Party,” and collectively, the “Indemnified Parties”), from
and against any and all claims, liabilities, losses, damages, costs

56



--------------------------------------------------------------------------------



 



and expenses (whether or not such Indemnified Party is a party to any
litigation), including without limitation, reasonable attorney’s fees and costs
and costs of investigation, document production, attendance at depositions or
other discovery, incurred by any Indemnified Party with respect to, arising out
of or as a consequence of (a) this Agreement or any of the other Financing
Documents, including without limitation, any failure of Borrower to pay when due
(at maturity, by acceleration or otherwise) any principal, interest, fee or any
other amount due under this Agreement or the other Financing Documents, or any
other Event of Default; (b) the use by Borrower of any proceeds advanced
hereunder; (c) the transactions contemplated hereunder; or (d) any claim,
demand, action or cause of action being asserted against (i) Borrower or any of
its Affiliates by any other Person, or (ii) any Indemnified Party by Borrower in
connection with the transactions contemplated hereunder. Notwithstanding
anything herein or elsewhere to the contrary, Borrower shall not be obligated to
indemnify or hold harmless any Indemnified Party from any liability, loss or
damage resulting from the gross negligence, willful misconduct or unlawful
actions of such Indemnified Party. Any amount payable to Agent and/or Lenders
under this Section will bear interest at the Post- Default Rate from the due
date until paid.
     Section 12.20 Electronic Transmission of Data.
     Agent, Lenders and Borrower agree that certain data related to the Loans
(including confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Agent and Lenders and their affiliates and
other Persons involved with the subject matter of this Agreement. Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that neither Agent nor any Lender controls the
method of transmittal or service providers, (b) neither Agent nor any Lender has
any obligation or responsibility whatsoever and assumes no duty or obligation
for the security, receipt or third party interception of any such transmission,
and (c) Borrower will release, hold harmless and indemnify Agent and each Lender
from any claim, damage or loss, including that arising in whole or part from
Agent or a Lender’s strict liability or sole, comparative or contributory
negligence, which is related to the electronic transmission of data.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed and sealed this
Agreement on the day and year first above written.

                              BORROWER:
 
                WITNESS OR ATTEST:           SUNRISE CONNECTICUT AVENUE ASSISTED
            LIVING, L.L.C.
 
          By:   Sunrise Senior Living Investments, Inc., its sole Member

                 
/s/ Kelly L. Hayden
 
      By:   /s/ James Pope   (SEAL)
 
               
 
          Name : James Pope    
 
          Title: Vice President    

                                  LENDERS:    
 
                    WITNESS:           CHEVY CHASE BANK, F.S.B., as Agent and
Lender    
 
                   
/s/ Kelly L. Hayden
 
          By:   /s/ Richard L. Amador   (SEAL)
 
                   
 
              Richard L. Amador    
 
              Group Vice President    

                      WITNESS:           MB FINANCIAL BANK, N.A., as Lender    
 
                   
/s/
          By:   /s/ Jack Sharp
 
  (SEAL) 
 
                   
 
              Name: Jack Sharp    
 
              Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

    A            Form of Note       B            Places of Business

59



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $                       McLean, Virginia
                    , ___

     FOR VALUE RECEIVED, SUNRISE CONNECTICUT AVENUE ASSISTED LIVING, L.L.C., a
limited liability company organized under the laws of the Commonwealth of
Virginia (the “Borrower”), promises to pay to the order of                     
, a                     , its successors and assigns (the “Lender”), the
principal sum of                      ($                    ) (the “Principal
Sum”), together with interest thereon at the rate hereinafter provided, in
accordance with the Loan Agreement (as hereinafter defined) and the following:
     1. Interest.
     Commencing as of the date hereof and continuing until repayment in full of
all sums due hereunder, the unpaid Principal Sum shall bear interest at the
fluctuating rate based on an independent index which is the average of interbank
offered rates for one-month dollar deposits in the London Market as reported in
The Wall Street Journal (the “Index”) plus 175 basis points per annum (the
“LIBOR Rate”) which rate shall be adjusted for any reserve requirements imposed
upon the Lender from time to time. The LIBOR Rate does not necessarily represent
the lowest rate of interest charged by the Lender to borrowers. If the Index
becomes unavailable during the term of this Note, the Lender may designate a
substitute index after giving notice to the Borrower. The LIBOR Rate will be
adjusted on the first day of each month, based on the value of the Index as
published in The Wall Street Journal as of the first business day of each month.
All interest payable under the terms of this Note shall be calculated on the
basis of a 365-day year. The LIBOR Rate shall be in effect for a period of the
number of days indicated (each a “LIBOR Period”), in any case extended to the
next succeeding Business Day (as defined in the Loan and Security Agreement of
even date herewith) when necessary, beginning on the date hereof or the
expiration date of the then-current LIBOR Period.
     2. Payments and Maturity.
     The unpaid Principal Sum, together with interest thereon at the rate or
rates provided above, shall be payable as follows:
     (a) Commencing on                     , ___ and continuing on the same day
of each and every month thereafter, to and including                      ,___,
interest only;
     (b) Commencing on                    , ___and continuing on the same day of
each and every month thereafter, to and including                    , ___,
principal shall be due and payable in equal monthly payments of
$                    , plus all accrued and unpaid interest on the outstanding
principal balance; and

60



--------------------------------------------------------------------------------



 



     (c) Unless sooner paid, the unpaid Principal Sum, together with interest
accrued and unpaid thereon, shall be due and payable in full on August 28, 2009.
     3. Default Interest.
     Upon the occurrence of an Event of Default (as hereinafter defined) the
unpaid Principal Sum shall bear interest thereafter until such Event of Default
is cured at the Post Default Rate (as defined in the Loan Agreement).
     4. Late Charges.
     In the event that any payment due under the terms of this Note is not
received by the Lender within fifteen (15) days of the date such payment is due
(inclusive of the date when due), the Borrower shall pay to the Lender on demand
a late charge equal to five percent (5%) of such payment.
     5. Application and Place of Payments.
     All payments made on account of this Note, including prepayments, shall be
applied first to the payment of any prepayment fee due hereunder, second to any
late charge then due hereunder, third to the payment of accrued and unpaid
interest then due hereunder, and the remainder, if any, shall be applied to the
unpaid Principal Sum, with application first made to all principal installments
then due hereunder, next to the outstanding principal balance due at maturity
and thereafter to the unpaid principal installments in the inverse order of
maturity. All payments on account of this Note shall be paid in lawful money of
the United States of America in immediately available funds during regular
business hours of the Lender at its principal office in Chevy Chase, Maryland or
at such other times and places as the Lender may at any time and from time to
time designate in writing to the Borrower.
     6. Prepayment.
     (a) The Borrower may prepay the Principal Sum in whole or in part, at any
time or from time to time, upon ten (10) days prior written notice to the
Lender, without premium or penalty.
     (b) Payment of the indebtedness evidenced by this Note in whole or in part
subsequent to the occurrence of an Event of Default shall be deemed to be a
prepayment of the Principal Sum subject to any prepayment fee due hereunder.
     7. Other Financing Documents.
     The term “Financing Documents” as used in this Note shall mean collectively
this Note, the Deed of Trust (as hereinafter defined) and any other instrument,
agreement, or document previously, simultaneously, or hereafter executed and
delivered by the Borrower and/or any other person, singularly or jointly with
any other person, evidencing, securing, guaranteeing, or in connection with this
Note or the Principal Sum evidenced hereby.

61



--------------------------------------------------------------------------------



 



     8. Security.
     This Note is secured by, among other things, a Deed of Trust, Assignment,
Security Agreement and Fixture Filing (Loan A) of even date herewith from the
Borrower to Alexandra Johns and Ellen-Elizabeth Lee, trustees (the “Deed of
Trust”), covering the Borrower’s fee simple interest in certain real property
located in the District of Columbia, described in Exhibit A attached hereto and
made a part hereof and all other property, real and personal, more particularly
described in the Deed of Trust (the “Property”).
     9. Events of Default.
     The occurrence of any one or more of the following events shall constitute
an event of default (individually, an “Event of Default” and collectively, the
“Events of Default”) under the terms of this Note:
          (a) The failure of the Borrower to pay to the Lender when due any and
all amounts payable by the Borrower to the Lender under the terms of this Note;
or
          (b) The occurrence of a default or an event of default under the terms
and conditions of any of the other Financing Documents, which default or event
of default remains uncured beyond any applicable grace and/or cure period
provided therefor.
     10. Remedies.
     Upon the occurrence of an Event of Default, at the option of the Lender,
all amounts payable by the Borrower to the Lender under the terms of this Note
shall immediately become due and payable by the Borrower to the Lender without
notice to the Borrower or any other person, and the Lender shall have all of the
rights, powers, and remedies available under the terms of this Note, any of the
other Financing Documents and all applicable laws. The Borrower and all
endorsers, guarantors, and other parties who may now or in the future be
primarily or secondarily liable for the payment of the indebtedness evidenced by
this Note hereby severally waive presentment, protest and demand, notice of
protest, notice of demand and of dishonor and non-payment of this Note and
expressly agree that this Note or any payment hereunder may be extended from
time to time without in any way affecting the liability of the Borrower,
guarantors and endorsers.
     11. Consent to Jurisdiction.
     The Borrower irrevocably submits to the jurisdiction of any state or
federal court sitting in the Commonwealth of Virginia over any suit, action, or
proceeding arising out of or relating to this Note. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that the Borrower
may now or hereafter have to the laying the venue of any such suit, action, or
proceeding brought in any such court and any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the Borrower and may be enforced
in any court in which the Borrower is subject to jurisdiction by a suit upon
such judgment provided that service of process is effected upon the Borrower as
provided in this Note or as otherwise permitted by applicable law.

62



--------------------------------------------------------------------------------



 



     12. Service of Process.
          (a) The Borrower hereby irrevocably designates and appoints CT
Corporation, 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as the
Borrower’s authorized agent to accept and acknowledge on the Borrower’s behalf
service of any and all process that may be served in any suit, action, or
proceeding instituted in connection with this Note in any state or federal court
sitting in the Commonwealth of Virginia. If such agent shall cease so to act,
the Borrower shall irrevocably designate and appoint without delay another such
agent in the Commonwealth of Virginia satisfactory to the Lender and shall
promptly deliver to the Lender evidence in writing of such agent’s acceptance of
such appointment and its agreement that such appointment shall be irrevocable.
          (b) The Borrower hereby consents to process being served in any suit,
action, or proceeding instituted in connection with this Note by (i) the mailing
of a copy thereof by certified mail, postage prepaid, return receipt requested,
to the Borrower and (ii) serving a copy thereof upon the agent, if any,
hereinabove designated and appointed by the Borrower as the Borrower’s agent for
service of process. The Borrower irrevocably agrees that such service shall be
deemed to be service of process upon the Borrower in any such suit, action, or
proceeding. Nothing in this Note shall affect the right of the Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of the Lender otherwise to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.
     13. Expenses.
     The Borrower promises to pay to the Lender on demand by the Lender all
costs and expenses incurred by the Lender in connection with the collection and
enforcement of this Note, including, without limitation, all reasonable
attorneys’ fees and expenses and all court costs.
     14. Notices.
     Any notice, request, or demand to or upon the Borrower or the Lender shall
be deemed to have been properly given or made when delivered in accordance with
Section 9.3 of the Deed of Trust.
     15. Miscellaneous.
     Each right, power, and remedy of the Lender as provided for in this Note or
any of the other Financing Documents, or now or hereafter existing under any
applicable law or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power, or remedy provided for in this Note or any
of the other Financing Documents or now or hereafter existing under any
applicable law, and the exercise or beginning of the exercise by the Lender of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers, or remedies. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note or any
of the other Financing Documents, or to exercise any right, power, or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant, or agreement or of any such breach, or preclude the Lender
from exercising any such right, power, or remedy at a later time or times. By
accepting payment after the due

63



--------------------------------------------------------------------------------



 



date of any amount payable under the terms of this Note, the Lender shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under the terms of this Note or to declare an Event of Default
for the failure to effect such prompt payment of any such other amount. No
course of dealing or conduct shall be effective to amend, modify, waive,
release, or change any provisions of this Note.
     16. Partial Invalidity.
     In the event any provision of this Note (or any part of any provision) is
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note; but this Note shall be construed as if such invalid,
illegal, or unenforceable provision (or part thereof) had not been contained in
this Note, but only to the extent it is invalid, illegal, or unenforceable.
     17. Captions.
     The captions herein set forth are for convenience only and shall not be
deemed to define, limit, or describe the scope or intent of this Note.
     18. Governing Law.
     The provisions of this Note shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Virginia as the same may be in
effect from time to time.
     19. Waiver of Trial by Jury.
     The Borrower and the Lender hereby waive trial by jury in any action or
proceeding to which the Borrower and the Lender may be parties, arising out of
or in any way pertaining to (a) this Note, (b) the other Financing Documents or
(c) the Property. It is agreed and understood that this waiver constitutes a
waiver of trial by jury of all claims against all parties to such actions or
proceedings, including claims against parties who are not parties to this Note.
This waiver is knowingly, willingly and voluntarily made by the Borrower, and
the Borrower hereby represents that no representations of fact or opinion have
been made by any individual to induce this waiver of trial by jury or to in any
way modify or nullify its effect. The Borrower further represents that it has
been represented in the signing of this Note and in the making of this waiver by
independent legal counsel, selected of its own free will, and that it has had
the opportunity to discuss this waiver with counsel.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under
seal by its duly authorized member as of the date first written above.

                  WITNESS OR ATTEST       SUNRISE CONNECTICUT AVENUE ASSISTED  
      LIVING, L.L.C.  
 
          By:    
 
              Sunrise Senior Living Investments,
 
              Inc., sole Member

                 
 
      By:       (SEAL)
 
               
 
          Name:    
 
          Title:    

     THIS IS TO CERTIFY that this is a Deed of Trust Note A described in the
Deed of Trust, Assignment, Security Agreement and Fixture Filing (Loan A) from
the Borrower to Alexandra Johns and Ellen-Elizabeth Lee, trustees, securing the
Lender and bearing even date herewith, said Deed of Trust Note and Deed of
Trust, Assignment, Security Agreement and Fixture Filing having been executed in
my presence.

         
 
 
 
Notary Public    

My Commission expires:

65



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPERTY DESCRIPTION
Lot 162 in Square 1989 in a subdivision made by Sunrise Connecticut Avenue
Assisted Living, LLC, and others, as per plat recorded in Liber No. 194 at folio
37 among the Records of the Office of the Surveyor of the District of Columbia.

 



--------------------------------------------------------------------------------



 



     EXHIBIT B
PLACES OF BUSINESS

     
Borrower’s Chief Executive Office is:
  7902 Westpark Drive
 
  McLean, Virginia 22102  
Location of Borrower’s Collateral:
  511 Connecticut Avenue, NW
 
  Washington, D.C.

 